Exhibit 10.124
Erie Insurance Group
RETIREMENT PLAN FOR EMPLOYEES
As Amended and Restated Effective December 31, 2009

 



--------------------------------------------------------------------------------



 



Erie Insurance Group
RETIREMENT PLAN FOR EMPLOYEES
As Amended and Restated Effective December 31, 2009
Table of Content

         
ARTICLE I — INTRODUCTION
    1  
ARTICLE II — DEFINITIONS
    2  
2.1 “Accrued Pension”
    2  
2.2 “Actuary”
    2  
2.3 “Administrator”
    2  
2.4 “Affiliate”
    2  
2.5 “Anniversary Date”
    2  
2.6 “Annuity Starting Date”
    2  
2.7 “Beneficiary”
    3  
2.8 “Board of Directors” or “Board”
    3  
2.9 “Code”
    3  
2.10 “Company”
    3  
2.11 “Compensation”
    3  
2.12 “Covered Employee”
    4  
2.13 “Credited Service”
    4  
2.14 “Date of Hire”
    4  
2.15 “Date of Severance”
    4  
2.16 “Earliest Retirement Age”
    5  
2.17 “Effective Date”
    5  
2.18 “Employee”
    5  
2.19 “Employer(s)”
    5  
2.20 “ERISA”
    5  
2.21 “Final Average Earnings”
    5  
2.22 “Highly Compensated”
    6  
2.23 “Hour of Service”
    6  
2.24 “Leased Employee”
    6  
2.25 “Maternity or Paternity Absence”
    7  
2.26 “Normal Retirement Age”
    7  
2.27 “Normal Retirement Date”
    7  
2.28 “Participant”
    7  
2.29 “Period of Severance”
    8  
2.30 “Plan” or “Pension Plan”
    8  
2.31 “Plan Year”
    8  
2.32 “Service”
    8  
2.33 “Social Security Covered Compensation”
    8  
2.34 “Spouse”
    8  
2.35 “Test Compensation”
    8  
2.36 “Total and Permanent Disability”
    9  
2.37 “Trust Agreement”
    9  

i



--------------------------------------------------------------------------------



 



         
2.38 “Trustee”
    9  
2.39 “Trust Fund” or “Fund”
    9  
ARTICLE III — ADMINISTRATION OF THE PLAN
    10  
3.1 Pension Administrator
    10  
3.2 Powers
    10  
3.3 Delegation of Duties
    12  
3.4 Administrator as Named Fiduciary
    13  
3.5 Conclusiveness of Various Documents
    13  
3.6 Actions to be Uniform
    13  
3.7 Liability and Indemnification
    13  
3.8 Claims Review Procedure
    14  
3.9 Exhaustion of Administrative Remedies
    15  
3.10 Deadline to File Civil Action
    16  
3.11 Waiver of Participation
    16  
ARTICLE IV — SERVICE PROVISIONS
    17  
4.1 Service
    17  
4.2 Credited Service
    17  
4.3 Loss and Reinstatement of Service
    17  
4.4 Transfer To Other Employment
    18  
4.5 Transfer From Other Employment
    18  
ARTICLE V — ELIGIBILITY FOR PENSIONS
    19  
5.1 Normal Retirement
    19  
5.2 Early Retirement
    19  
5.3 Disability Retirement
    19  
5.4 Vesting
    20  
ARTICLE VI — AMOUNT OF PENSIONS
    21  
6.1 Normal Retirement Pension
    21  
6.2 Early Retirement Pension
    21  
6.3 Disability Retirement Pension
    21  
6.4 Deferred Pension Upon Termination of Service
    22  
6.5 Increase in Pension for Certain Retired Participants
    23  
6.6 Offset of Accruals by Plan Distributions
    23  
6.7 Non-Duplication of Benefits
    23  
ARTICLE VII — COMMENCEMENT AND DURATION OF PENSIONS
    25  
7.1 Normal and Early Retirement Pensions
    25  
7.2 Disability Retirement Pension
    25  
7.3 Deferred Vested Pension
    26  
7.4 Reemployment of a Retired Participant
    27  
7.5 Automatic Surviving Spouse’s Pension
    28  
7.6 Requirement for Spouse Consent
    30  
7.7 Optional Forms of Pensions
    30  
7.8 Payment of Small Pension
    32  
7.9 Repayment of Cashout on Reemployment
    34  
7.10 Delay in Commencement of Pension Payments
    34  
7.11 Direct Rollover of Eligible Rollover Distributions
    36  
7.12 Change to Pension Payments in Connection with Qualifying Event
    38  
ARTICLE VIII — DEATH BENEFITS
    42  
8.1 Death Prior to Retirement or Severance
    42  

ii



--------------------------------------------------------------------------------



 



         
8.2 Death Prior to Commencement of Early or Disability Pensions
    42  
8.3 Death Prior to Commencement of Vested Pensions
    43  
8.4 Effect of Valid Joint and Survivor Election
    44  
8.5 Death on or After Annuity Starting Date
    44  
8.6 Death Benefit for Vested Participants Who Terminated After September 1, 1974
and Prior to August 23, 1984
    45  
ARTICLE IX — TRUST FUND AND THE TRUSTEE
    46  
9.1 Trust Fund
    46  
9.2 Irrevocability
    47  
9.3 Contributions by the Company
    47  
9.4 Contributions By Participants
    48  
9.5 Benefits Payable Only From Trust Fund
    48  
9.6 Plan Expenses
    49  
ARTICLE X — BENEFIT LIMITATIONS
    50  
10.1 Maximum Limitation Under Section 415(b) of the Code (Effective January 1,
2008)
    50  
ARTICLE XI — MISCELLANEOUS PROVISIONS
    54  
11.1 Plan Non-Contractual
    54  
11.2 Non-Alienation of Retirement Rights or Benefits
    54  
11.3 Payment of Pension to Others
    55  
11.4 Prohibition Against Reversion
    55  
11.5 Merger, Transfer of Assets or Liabilities
    55  
11.6 Actuarial Equivalence
    56  
11.7 Change of Vesting Schedule
    56  
11.8 Controlled Group
    56  
11.9 Severability
    57  
11.10 Employer Records
    57  
11.11 Application of Plan Provisions
    57  
11.12 Missing Participants and Beneficiaries
    57  
11.13 IRC 414(u) Compliance Provision
    58  
ARTICLE XII — AMENDMENT AND TERMINATION
    60  
12.1 Amendment and Termination of the Plan
    60  
12.2 Administration of the Plan in Case of Termination
    60  
12.3 Internal Revenue Service Limitations
    61  
ARTICLE XIII — TOP-HEAVY PROVISIONS
    62  
13.1 General
    62  
13.2 Definitions Relating to Top-Heavy Provisions
    62  
13.3 Top-Heavy Plan Vesting Requirements
    64  
13.4 Top-Heavy Plan Minimum Benefit Requirements
    64  
13.5 Limited Application of this Article
    66  
ARTICLE XIV — JURISDICTION
    67  
14.1 Jurisdiction
    67  

iii



--------------------------------------------------------------------------------



 



Erie Insurance Group
RETIREMENT PLAN FOR EMPLOYEES
Effective December 31, 1946
As Amended and Restated Effective December 31, 2009
ARTICLE I — INTRODUCTION
     The Erie Insurance Group adopted a Retirement Plan, effective December 31,
1946. Such Plan, which has been heretofore amended from time to time by action
of the Board of Directors in accordance with the provisions of the Plan, is
herein amended and restated.
This amendment and restatement of the Plan shall constitute an amendment,
restatement and continuation of the Plan. This amendment and restatement is
generally effective December 31, 2009. However, certain provisions of this
amendment and restatement are effective as of some other date. The provisions of
this amendment and restatement with stated effective dates prior to December 31,
2009 shall be deemed to amend the corresponding provisions, if any, of the Plan
as in effect before this amendment and restatement and all amendments thereto as
of such dates. Events occurring before the applicable effective date of any
provision of this amendment and restatement shall be governed by the applicable
provision of the Plan as in effect on the date of the event. The object of the
Plan is to provide retirement pensions for eligible employees.

1



--------------------------------------------------------------------------------



 



ARTICLE II — DEFINITIONS
For the purposes of this Retirement Plan for Employees, the following words and
phrases shall have the following meanings unless a different meaning is clearly
required by the context. Any terms herein used in the masculine shall be read
and construed in the feminine where they would so apply, and any terms used in
the singular shall be read and construed in the plural if again so applicable.

2.1   “Accrued Pension” shall mean a pension amount determined with respect to a
Participant in accordance with Section 6.2(a) of the Plan using the date of
determination for the date of early retirement.   2.2   “Actuary” shall mean the
actuary or firm of actuaries chosen by, but independent of the Company, who is,
or in the case of a firm one or more of whose members is, an enrolled actuary
under the provisions of Section 3042 of the Employee Retirement Income Security
Act of 1974.   2.3   “Administrator” shall mean the administrative committee
described in Article III of the Plan.   2.4   “Affiliate” means any other
employer which, together with the Company, is a member of a controlled group of
corporations or of a commonly controlled trade or business (as defined in Code
Sections 414(b) and (c) and as modified, where appropriate, by Code
Section 415(h)) or of an affiliated service group (as defined in Code
Section 414(m)) or other organization described in Code Section 414(o). Each
such Affiliate shall be treated as an Affiliate only during such period as it is
or was an Affiliate as defined above.   2.5   “Anniversary Date” shall mean any
December 31 occurring after the Effective Date.   2.6   “Annuity Starting Date”
shall mean the first day of the first period for which an amount is received as
an annuity (whether by reason of retirement or other termination of employment)
or, in the case of a benefit not payable as an annuity, the first day on which
all events have occurred which entitle the Participant, or other distributee, to
such benefit. A Participant whose benefit is suspended under any provision of
the Plan shall not be deemed to have reached a new Annuity Starting Date when
such benefit again

2



--------------------------------------------------------------------------------



 



    becomes payable. The Annuity Starting Date for benefits accrued after an
earlier Annuity Starting Date shall be determined in accordance with Treasury
Regulations. The Annuity Starting Date for a benefit payable under Section 7.10
shall be the applicable date described therein.   2.7   “Beneficiary” shall mean
any person who, by reason of a designation made by a Participant under Plan
procedures or by operation of the Plan, is or will be entitled to receive any
amount or benefit hereunder upon the death of the Participant. Any attempt to
designate a person as Beneficiary hereunder by means other than that permitted
under the Plan shall be void and have no effect.   2.8   “Board of Directors” or
“Board” shall mean the Board of Directors of the Company.   2.9   “Code” shall
mean the Internal Revenue Code of 1986, as amended.   2.10   “Company” shall
mean Erie Indemnity Company, a corporation organized and existing under the laws
of Pennsylvania.   2.11   “Compensation” for any period shall mean the rate of
base salary of a Covered Employee from the Employers during the period. For this
purpose, “base salary” shall exclude Form W-2 income in the form of overtime
compensation, bonuses, commissions, deferred compensation plan payments or
severance pay under any severance benefit plan, but shall include Form W-2
income paid as a lump sum in lieu of merit increase and compensation excluded
from Form W-2 income because of salary reduction agreements in connection with
plans described in Section 125, 132(f)(4) or 401(k) of the Code, or resulting
from deferred compensation contracts for the period in question. Compensation
shall exclude any differential wage payments made on behalf of a Covered
Employee who is on military leave. Effective for each Plan Year beginning on and
after December 31, 1989, in no event shall the amount of Compensation taken into
account under the Plan exceed the adjusted annual limitation permitted under
Section 401(a)(17) of the Code for such Plan Year. Such adjusted annual
limitation shall be, for each Plan Year beginning on and after December 31,
2001, $200,000 (as adjusted for cost-of-living increases in accordance with
Section 401(a)(17)(B) of the Code). For purposes of determining benefit accruals
in any given Plan Year beginning after December 31, 2001, the annual
compensation limitation for

3



--------------------------------------------------------------------------------



 



    any determination period after December 31, 1993 and before December 31,
2001, shall be $200,000.   2.12   “Covered Employee” shall mean any Employee of
an Employer, excluding:

  (a)   any such Employee whose employment is governed by the terms of a
collective bargaining agreement under which retirement benefits were the subject
of good faith bargaining,     (b)   any such Employee who has voluntarily waived
participation in the Plan, and     (c)   any such Employee who is compensated on
an hourly basis.

Notwithstanding any provision of the Plan to the contrary, an individual who an
Employer determines to be a contract employee, independent contractor, leased
employee (including a Leased Employee as defined hereunder), leased owner,
leased manager, shared employee or person working under a similar classification
shall not become a Covered Employee hereunder, regardless of whether any such
individual is ultimately determined to be a common law employee, unless and
until the Employer shall otherwise determine. An individual shall be treated as
a Covered Employee only during such period as he is or was a Covered Employee as
defined above.

2.13   “Credited Service” shall mean a Participant’s service determined in
accordance with Article IV hereof for the purpose of calculating the amount of
benefit earned under the Plan.   2.14   “Date of Hire” shall mean the date on
which an Employee first commences employment or reemployment and works at least
one Hour of Service for an Employer or an Affiliate.   2.15   “Date of
Severance” shall mean the earliest to occur of the following dates:

  (a)   date of retirement,     (b)   date of voluntary employment termination,
    (c)   date of discharge by an Employer unless he is subsequently reemployed
and given pay back to the date of discharge,     (d)   date of death,     (e)  
the first anniversary of a date of absence from active employment for any other
reason; provided, however, that a later Date of Severance shall apply with
respect to a leave of absence which, under Employer policy, provides for a later

4



--------------------------------------------------------------------------------



 



      Date of Severance and, provided further, that the second anniversary of a
date of absence from active employment shall be used for an Employee who is
absent by reason of a Maternity or Paternity Absence which commenced on or after
December 31, 1985, or who is absent by reason of Total and Permanent Disability.

An Employee shall not incur a Date of Severance while he is in the active
service of the United States Armed Forces if his reemployment rights are
protected by law.

2.16   “Earliest Retirement Age” shall mean the earliest date on which, under
the Plan, the Participant could elect to receive retirement benefits in
accordance with Section 5.1 or 5.2 hereof.   2.17   “Effective Date” shall mean
December 31, 1946.   2.18   “Employee” shall mean any common-law employee of an
Employer or an Affiliate; provided, however, that for purposes of Section 2.22;
“Employee” shall include any self-employed individual performing services for an
Employer or Affiliate who is treated as an employee under Section 401(c)(1) of
the Code.   2.19   “Employer(s)” shall mean the Company, Erie Family Life
Insurance Company, Erie Insurance Exchange, Erie Insurance Company, EI Holding
Corp., EI Service Corp., Erie Insurance Company of New York, Erie Insurance
Property & Casualty Company, Flagship City Insurance Company and any other
Affiliate which may adopt this Plan.   2.20   “ERISA” shall mean the Employee
Retirement Income Security Act of 1974, as amended.   2.21   “Final Average
Earnings” shall mean 1/36th of the Participant’s aggregate Compensation during
the thirty-six consecutive calendar months as a Covered Employee which produces
the greatest aggregate Compensation out of the one hundred twenty calendar month
period as a Covered Employee ending on the earlier of the date on which the
Participant retires or terminates employment with the Employers or the date on
which the Participant is no longer considered a Covered Employee. In the event a
Participant does not have thirty-six consecutive calendar months of Compensation
as a Covered Employee (i) months in which the Participant is not a Covered
Employee and months in which the Participant has no Compensation will be
excluded for purposes of

5



--------------------------------------------------------------------------------



 



    determining consecutive months for the thirty-six and one hundred twenty
month periods and (ii) with respect to a Participant with fewer than thirty-six
total calendar months of Compensation as a Covered Employee, Final Average
Earnings will be determined as the average monthly Compensation over the
Participant’s entire period of employment as a Covered Employee.   2.22  
“Highly Compensated” shall mean any Employee who is a more than five percent
(5%) owner of an Employer or earned $110,000 or more in Test Compensation from
the Employer in the calendar year that begins in the twelve month period that
precedes the current Plan Year (the “lookback year”); provided, however, that
such $110,000 figure shall be adjusted for cost of living at the same time and
in the same manner as determined under Code Section 415(d).   2.23   “Hour of
Service” shall include the following:

  (a)   each hour for which an Employee is directly or indirectly paid or
entitled to payment from an Employer or an Affiliate as an Employee for the
performance of duties during an applicable computation period (these hours must
be credited to the Employee in the computation period during which the duties
were performed and not when paid, if different); and     (b)   each hour for
which back pay, irrespective of mitigation of damages, has been awarded or
agreed to by an Employer or an Affiliate (these hours must be credited in the
computation period or periods to which the award or agreement pertains rather
than that in which the payment, award or agreement was made); and     (c)   each
hour for which an Employee is directly or indirectly paid or entitled to payment
from an Employer or an Affiliate for reasons, such as vacation, sickness or
disability, other than for the performance of duties (these hours shall be
calculated and credited pursuant to Section 2530.200b-2 of the Department of
Labor regulations which are incorporated herein by reference).

2.24   “Leased Employee” shall mean any person (other than an Employee of an
Employer) who pursuant to an agreement between the Employer and any other person
(“leasing organization”) has performed services for the Employer (or for the
Employer and related persons determined in accordance with Section 414(n)(6) of
the Code) on a substantially full-time basis for a period of at least one year
and such services are performed under primary direction or control by the
recipient. Except as provided

6



--------------------------------------------------------------------------------



 



    below, any person satisfying the foregoing criteria shall be treated as an
Employee. Contributions or benefits provided a Leased Employee by the leasing
organization which are attributable to services performed for the Employer shall
be treated as provided by the Employer.       Notwithstanding the foregoing, a
Leased Employee shall not be considered an Employee of an Employer if: (i) such
Leased Employee is covered by a money purchase pension plan providing: (1) a
nonintegrated employer contribution rate of at least 10 percent of compensation,
(2) immediate participation, and (3) full and immediate vesting; and (ii) Leased
Employees do not constitute more than 20 percent of the Employer’s non-Highly
Compensated workforce.   2.25   “Maternity or Paternity Absence” shall mean an
absence from work by an Employee for any period:

  (a)   by reason of pregnancy of the Employee,     (b)   by reason of the birth
of a child of the Employee,     (c)   by reason of the placement of a child with
the Employee in connection with the adoption of such child by such Employee, or
    (d)   for purposes of caring for such child for a period immediately
following such birth or placement.

An absence will not be considered a “Maternity or Paternity Absence” unless the
Employee provides the Administrator with such timely information as the
Administrator may reasonably require to establish that the absence from work is
for one of the four permitted reasons outlined above. Nothing in this Plan shall
require an Employer to grant a paid leave of absence to any Employee.

2.26   “Normal Retirement Age” of a Participant shall be age 65.   2.27  
“Normal Retirement Date” of a Participant shall be the first day of the month
next following the month in which his sixty-fifth birthday occurs.   2.28  
“Participant” shall mean any Covered Employee and any former Covered Employee
who is entitled to, or who is receiving, a retirement benefit or deferred vested
pension under the Plan.

7



--------------------------------------------------------------------------------



 



2.29   “Period of Severance” shall mean the period of time between an Employee’s
Date of Severance and the date as of which he performs his first Hour of Service
following reemployment.   2.30   “Plan” or “Pension Plan” shall mean this “Erie
Insurance Group Retirement Plan for Employees” as herein set forth with all
amendments, modifications, appendices, and supplements hereafter made.   2.31  
“Plan Year” shall mean any period of 12 consecutive calendar months next
preceding an Anniversary Date of the Plan.   2.32   “Service” shall mean an
Employee’s service determined in accordance with Article IV hereof for the
purposes of meeting the eligibility requirements for a benefit under the Plan.  
2.33   “Social Security Covered Compensation” shall mean, for any Plan Year, the
average (without indexing) of the Social Security taxable wage bases in effect
for each calendar year during the 35-year period ending with the last day of the
calendar year in which the Participant attains (or will attain) Social Security
Retirement Age (as such term is defined in Section 10.1(a)(iv) hereof). In
determining a Participant’s Social Security Covered Compensation for a Plan
Year, the Social Security taxable wage base for the current Plan Year and any
subsequent Plan Year shall be assumed to be the same as in effect for the Plan
Year for which the determination is being made. A Participant’s Social Security
Covered Compensation shall be automatically adjusted for each Plan Year in
accordance with these provisions, up to and including the Plan Year in which the
Participant attains Social Security Retirement Age.   2.34   “Spouse” shall
mean, with respect to any Participant, an individual who is the Participant’s
spouse as defined under 1 U.S.C. Section 7 or other applicable Federal law.  
2.35   “Test Compensation” shall mean, for any Plan Year, an Employee’s
compensation, reported under Sections 6041 and 6051 of the Code on Form W-2, as
paid by the Company or other Employer for the calendar year ending with or
within such Plan Year, including any amounts contributed pursuant to a salary
reduction election on behalf of a Covered Employee to a plan described in
Sections 125, 132(f), 402(e)(3),

8



--------------------------------------------------------------------------------



 



    402(h)(1)(B), 403(b), or 457(b) of the Code for the period in question.
Effective January 1, 2009, Test Compensation shall include any differential wage
payments, as defined in Section 3401(h) of the Code, that are paid by an
Employer during a period of qualified military service as defined in Section
414(u) of the Code. Test Compensation in any given year shall not exceed the
adjusted annual limitation in effect for such year (as set forth in
Section 2.11), provided that such limitation shall not be applied in determining
the status of an Employee as a Highly Compensated Employee or Key Employee. To
the extent permitted under regulations and other guidance promulgated by the
Internal Revenue Service, the Company may elect to determine Test Compensation
on a basis other than that provided above.   2.36   “Total and Permanent
Disability” shall mean permanent incapacity resulting in the Participant being
unable to engage in any gainful employment or occupation by reason of any
medically demonstrable physical or mental condition, excluding, however,
(a) incapacity contracted, suffered or incurred while the Participant was
engaged in or which resulted from having engaged in a felonious enterprise; and
(b) incapacity contracted, suffered or incurred in the employment of other than
an Employer, including self-employment.   2.37   “Trust Agreement” shall mean
the trust agreement between the Company and a Trustee as provided in
Section 9.1, together with all amendments, modifications and supplements,
thereto.   2.38   “Trustee” shall mean the Trustee or Trustees designated under
a Trust Agreement including any successor or successors.   2.39   “Trust Fund”
or “Fund” shall mean the retirement plan trust fund established by the Company
in accordance with Article IX.

9



--------------------------------------------------------------------------------



 



ARTICLE III — ADMINISTRATION OF THE PLAN

3.1   Pension Administrator       The Plan shall be administered by a committee
that shall act as Plan Administrator. The initial members of the administrative
committee have been appointed by the Board, effective January 1, 2008; provided,
however, that such initial members, and any subsequent members of the
administrative committee, shall serve at the pleasure of the Executive Council
of the Company. Any individual who is a member of the administrative committee
may resign by delivering his written resignation to the Executive Council of the
Company. In the event of the death, resignation or removal of a member of the
administrative committee, such Executive Council shall fill the vacancy. In
making the appointment, the Executive Council shall not be limited to any
particular person or group, and nothing herein contained shall be construed to
prevent any Participant, director, officer, employee or shareholder of the
Employers from service as a member of the administrative committee. Members of
the administrative committee will not be compensated from the Trust Fund for
services performed in such capacity, but the Company will reimburse such
individuals for expenses reasonably and necessarily incurred by them in such
capacity.       Initial appointment by the Board is evidenced by a resolution of
the Board. Appointment by the Executive Council of the Company shall be
evidenced in a writing executed on behalf of the Executive Council. Copies of
such writings shall be delivered to the Trustee and to such other persons as may
require notice of such appointments.       Appointment by the Board shall be
evidenced by a certified copy of the resolution of the Board making such
appointment, and copies of such certified resolution shall be delivered to the
Trustee and to such other persons as may require such notice.   3.2   Powers    
  The Administrator will have full power to administer the Plan in all of its
details, subject, however, to the requirements of ERISA. This power shall
include having the sole and absolute discretion to interpret and apply the
provisions of the Plan to determine the rights and status hereunder of any
individual, to decide disputes arising under the Plan, and to make any
determinations and findings of fact with respect to benefits payable hereunder
and the persons entitled thereto as may be required for any purpose under the
Plan. Without limiting the generality of the above, the Administrator

10



--------------------------------------------------------------------------------



 



    is granted the following authority which it shall discharge in its sole and
absolute discretion in accordance with Plan provisions as interpreted by the
Administrator:

  (a)   To make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan, including the modification
of the claims procedure under Section 3.8 in accordance with any regulations
issued under Section 503 of ERISA.     (b)   To interpret the Plan.     (c)   To
decide all questions concerning the Plan and the eligibility of any person to
participate in the Plan, his period of participation and/or service under the
Plan, his date of birth, his eligibility to accrue a benefit under the Plan and
to receive a distribution from the Plan.     (d)   To compute the amount of
benefits which will be payable to any Participant or other person in accordance
with the provisions of the Plan, and to determine the identity of the person or
persons to whom such benefits will be paid.     (e)   To authorize the payment
of Plan benefits and to direct cessation of benefit payments.     (f)   To
appoint one or more investment managers to manage the investment and
reinvestment of the Fund and to enter into management contracts on behalf of the
Company with respect to such appointments. Unless and until the Administrator
appoints an investment manager with respect to all or a specific portion of the
Fund, the Trustee shall have exclusive authority to manage and control all or
such portion of the Fund.     (g)   To appoint, employ or engage such other
agents, counsel accountants, consultants and actuaries as may be required to
assist in administering the Plan.     (h)   To establish procedures to determine
whether a domestic relations order is a qualified domestic relations order
within the meaning of Section 414(p) of the Code, to determine under such
procedures whether a domestic relations order is a qualified domestic relations
order and whether a putative alternate payee otherwise qualifies for benefits
hereunder, to inform the parties to the order as to the effect of the order, and
to direct the Trustee to hold in escrow or pay any amounts so directed to be
held or paid by the order.     (i)   To determine whether the Plan has incurred
a partial termination.     (j)   To obtain from the Employers, Employees,
Participants, Spouses and Beneficiaries such information as shall be necessary
for the proper administration of the Plan.

11



--------------------------------------------------------------------------------



 



  (k)   To perform all reporting and disclosure requirements imposed upon the
Plan by ERISA, the Code or any other lawful authority.     (l)   To take such
steps as it, in its discretion, considers necessary and/or appropriate to remedy
any inequity under the Plan that results from incorrect information received or
communicated or as the consequence of administrative error including, but not
limited to, recouping benefit overpayments.     (m)   To correct any defect,
reconcile any inconsistency or supply any omission under the Plan.     (n)   To
delegate its powers and duties to others in accordance with Section 3.3.     (o)
  To exercise such other authority and responsibility as is specifically
assigned to it under the terms of the Plan or the provisions of the
Administrator’s charter and to perform any other acts necessary to the
performance of its powers and duties.         The Administrator at its
discretion may either request the Company or direct the Fund to pay for any or
all services rendered by the Trustee and by persons appointed, employed or
engaged under Section 3.2(f) or (g) or under the terms of the Trust Agreement.

    The Administrator’s interpretations, decisions, computations and
determinations under this Section 3.2 which are made in good faith will be final
and conclusive upon the Employers, all Participants and all other persons
concerned. Any action taken by the Administrator with respect to the rights or
benefits of any person under the Plan shall be revocable by the Administrator as
to payments or distributions not theretofore made, pursuant to such action, from
the Trust Fund; and appropriate adjustments may be made in future payments or
distributions to a Participant, Spouse or Beneficiary to offset any excess
payment or underpayment previously made to such Participant, Spouse or
Beneficiary from the Trust Fund. No ruling or decision of the Administrator in
any one case shall create a basis for a retroactive adjustment in any other case
prior to the date of written filing of each specific claim.   3.3   Delegation
of Duties       The Administrator may, from time to time, designate any
individual to carry out any of the responsibilities of the Administrator other
than the appointment of an investment manager(s). The individual so designated
will have full authority or such limited

12



--------------------------------------------------------------------------------



 



    authority as the Administrator may specify, to take such actions as are
necessary or appropriate to carry out the responsibilities assigned by the
Administrator.   3.4   Administrator as Named Fiduciary       The Administrator
will be a “named fiduciary” for purposes of section 402(a)(1) of ERISA with
authority to control and manage the operation and administration of the Plan.  
3.5   Conclusiveness of Various Documents       The Administrator and the
Company and its directors and officers will be entitled to rely upon all tables,
valuations, certificates and reports furnished by any actuary, accountant,
counsel or other expert appointed, employed or engaged by the Administrator or
the Company.   3.6   Actions to be Uniform       Any discretionary actions to be
taken under the Plan by the Administrator will be nondiscriminatory and uniform
with respect to all persons similarly situated.   3.7   Liability and
Indemnification       To the full extent allowed by law, the Administrator shall
not incur any liability to any Participant or Beneficiary, or to any other
person, by reason of any act or failure to act on the part of the Administrator
if such act or omission is not the result of the Administrator’s gross
negligence, willful misconduct or exercise of bad faith. To the full extent
allowed by law, the Company agrees to indemnify the Administrator against all
liability and expenses (including reasonable attorney’s fees and other
reasonable expenses) occasioned by any act or omission to act if such act or
omission is not the result of the Administrator’s gross negligence, willful
misconduct or exercise of bad faith. Neither this Section 3.7 nor any other
provision of this Plan shall be applied to invalidate, modify, or limit in any
respect any contract, agreement, or arrangement for indemnifying or insuring the
Administrator against, or otherwise limiting, such liability or expense, or for
settlement of such liability, to the extent such contract, agreement, or
arrangement is not precluded by the terms of Section 410 of ERISA.

13



--------------------------------------------------------------------------------



 



3.8   Claims Review Procedure       The Administrator shall be responsible for
the claims procedure under the Plan. An application for a retirement benefit or
other benefit under the Plan shall be considered a claim for purposes of this
Section 3.8.

  (a)   Original Claim. In the event a claim of any Participant, Beneficiary,
alternate payee, or other person (hereinafter referred to in this Section as the
“Claimant”) for a benefit is partially or completely denied, the Administrator
shall give, within ninety (90) days after receipt of the claim (or if special
circumstances, made known to the Claimant, require an extension of time for
processing the claim, within one hundred eighty (180) days after receipt of the
claim), written notice of such denial to the Claimant. Such notice shall set
forth, in a manner calculated to be understood by the Claimant, the specific
reason or reasons for the denial (with reference to pertinent Plan provisions
upon which the denial is based); an explanation of additional material or
information, if any, necessary for the Claimant to perfect the claim; a
statement of why the material or information is necessary; on and after
January 1, 2002, a statement of the Claimant’s right to bring a civil action
under Section 502(a) of ERISA; and an explanation of the Plan’s claims review
procedure, including the time limits applicable to such procedure.     (b)  
Review of Denied Claim.

  (i)   A Claimant whose claim is partially or completely denied shall have the
right to request a full and fair review of the denial by a written request
delivered to the Administrator within sixty (60) days of receipt of the written
notice of claim denial, or within such longer time as the Administrator, under
uniform rules, determines. In such review, the Claimant or his duly authorized
representative shall have the right to review, upon request and free of charge,
all documents, records or other information relevant to the claim and to submit
any written comments, documents, or records relating to the claim to the
Administrator.     (ii)   The Administrator, within sixty (60) days after the
request for review, or in special circumstances, such as where the Administrator
in its sole discretion holds a hearing, within one hundred twenty (120) days of
the request for review, will submit its decision in writing. Such decision shall

14



--------------------------------------------------------------------------------



 



      take into account all comments, documents, records and other information
properly submitted by the Claimant, whether or not such information was
considered in the original claim determination. The decision on review will be
binding on all parties, will be written in a manner calculated to be understood
by the Claimant, will contain specific reasons for the decision and specific
references to the pertinent Plan provisions upon which the decision is based,
will indicate that the Claimant may review, upon request and free of charge, all
documents, records or other information relevant to the claim and on and after
January 1, 2002, will contain a statement of the Claimant’s right to bring a
civil action under Section 502(a) of ERISA.     (iii)   If a Claimant fails to
file a claim or request for review in the manner and in accordance with the time
limitations specified herein, such claim or request for review shall be waived,
and the Claimant shall thereafter be barred from again asserting such claim.

  (c)   Determination by the Administrator Conclusive. The Administrator’s
determination of factual matter relating to Participants, Beneficiaries and
alternate payees including, without limitation, a Participant’s Credited
Service, Service and any other factual matters, shall be conclusive. The
Administrator and the Company and its respective officers and directors shall be
entitled to rely upon all tables, valuations, certificates and reports furnished
by an actuary, any accountant for the Plan, the Trustee or any investment
managers and upon opinions given by any legal counsel for the Plan insofar as
such reliance is consistent with ERISA. The actuary, the Trustee and other
service providers may act and rely upon all information reported to them by the
Administrator and/or the Company and need not inquire into the accuracy thereof
nor shall be charged with any notice to the contrary.

3.9   Exhaustion of Administrative Remedies.     The exhaustion of the claims
review procedure is mandatory for resolving every claim and dispute arising
under the Plan. As to such claims and disputes:

  (a)   No claimant shall be permitted to commence any civil action to recover
Plan benefits or to enforce or clarify rights under the Plan under Section 502
or Section 510 of ERISA or under any other provision of law, whether or not

15



--------------------------------------------------------------------------------



 



      statutory, until the claims review procedure set forth herein has been
exhausted in its entirety; and     (b)   In any such civil action all explicit
and all implicit determinations by the Administrator (including, but not limited
to, determinations as to whether the claim, or a request for a review of a
denied claim, was timely filed) shall be afforded the maximum deference
permitted by law.

3.10   Deadline to File Civil Action.       No civil action to recover Plan
benefits or to enforce or clarify rights under the Plan under Section 502 or
Section 510 of ERISA or under any other provision of law, whether or not
statutory, may be brought by any claimant on any matter pertaining to the Plan
unless the civil action is commenced in the proper forum before the earlier of:

  (a)   Thirty months after the claimant knew or reasonably should have known of
the principal facts on which the claim is based; or     (b)   Eighteen months
after the claimant has exhausted the claims review procedure.

3.11   Waiver of Participation       It is the purpose of this Plan to provide
for the accrual of retirement benefits for all Covered Employees.
Notwithstanding the foregoing, any Covered Employee may waive participation in
this Plan by executing a Waiver of Participation on a form provided by the
Administrator for such purpose. Any Waiver of Participation shall be effective
for the Plan Year in which it is executed and shall be irrevocable. During any
Plan Year for which a Waiver of Participation is in effect, no Service, Credited
Service or Compensation shall be recognized under the Plan for the Employee and
the Employee shall be considered as other than a Covered Employee..

16



--------------------------------------------------------------------------------



 



ARTICLE IV — SERVICE PROVISIONS

4.1   Service       Service shall be used to determine a Participant’s vested
rights under the Plan. An Employee shall receive Service for the period of time
between his Date of Hire and his Date of Severance, provided that no Service
shall be received for the period of continued absence between the first and
second anniversary of the date of first absence from work by reason of a
Maternity or Paternity Absence. Service shall be counted for full years only.
Service shall include any prior periods of Service that are reinstated in
accordance with Section 4.3 below. Service shall include any Period of Severance
which has continued for less than one year.       Notwithstanding the foregoing,
Service (but not Credited Service) shall include periods of absence granted
under The Family and Medical Leave Act of 1993, to the extent of the minimum
service credit required by said Act.   4.2   Credited Service       Credited
Service shall be used to compute the amount of a Participant’s benefit and to
determine a Participant’s eligibility for an early retirement and a disability
retirement under the Plan. Credited Service shall be based on Service but shall
not include (i) any period of Service in which a Participant is not a Covered
Employee, and (ii) any Period of Severance; provided, however, that a
Participant’s Credited Service shall include that Credited Service accumulated
during the period in which the Participant is eligible for a disability
retirement pension (as determined under Sections 5.3, 6.3 and 7.2 hereof).
Solely for purposes of computing the amount of a Participant’s benefit under
Section 6.1 and subject to the foregoing provisions of this Section, Credited
Service shall include a year of credit for any fraction of a year of Service.  
4.3   Loss and Reinstatement of Service       In the event a Participant incurs
a Date of Severance prior to his becoming eligible for a retirement benefit or
deferred vested pension under the Plan, he shall be deemed to receive a
distribution equal to the actuarial equivalent value of the entire vested
pension earned through his Date of Severance. In such a case, the Participant
shall lose his Service and Credited Service and his Accrued Pension shall be
forfeited as of such date of deemed distribution. If such individual is
subsequently reemployed as a Covered Employee, the individual, after again
completing one year of Service, shall be

17



--------------------------------------------------------------------------------



 



    considered a Plan Participant retroactively as of such date of reemployment
and have his forfeited Service, Credited Service and Accrued Pension reinstated
if his last Period of Severance is less than the greater of:

  (a)   five years, or     (b)   the Participant’s forfeited Service (including
any periods of Service previously reinstated under the provisions of this
Section 4.3 or its predecessor).

4.4   Transfer To Other Employment       Upon the transfer of a Participant
covered by the Plan to other employment with an Employer or Affiliate whereby he
ceases to be a Covered Employee hereunder, his Accrued Pension based on his
Credited Service and Final Average Earnings as of the transfer date shall be
frozen and Credited Service shall cease to accrue for purposes of the Plan. In
the event such Participant remains in the employment of an Employer until such
time as, except for such transfer, he would have met the age, service and/or
other eligibility requirements for any pension under the Plan, such frozen
Accrued Pension shall become payable in accordance with the appropriate
provisions of the Plan as in effect on the date of transfer.   4.5   Transfer
From Other Employment       Upon transfer or retransfer of an individual from
other employment with an Employer or Affiliate such that the individual becomes
a Covered Employee hereunder, his years of Service as otherwise computed under
this Article IV will include the period of his employment with an Employer or
Affiliate prior to such transfer or retransfer for the purpose of meeting the
vesting requirements under this Plan; provided, however, that only years of
Credited Service acquired while employed as a Covered Employee covered under
this Plan shall be used to compute the amount of any pension under this Plan.

18



--------------------------------------------------------------------------------



 



ARTICLE V — ELIGIBILITY FOR PENSIONS

5.1   Normal Retirement       A Participant whose employment with an Employer
and all Affiliates is terminated when or after he attains Normal Retirement Age
shall be eligible for a normal retirement pension in the amount as provided in
Section 6.1 hereof. A Participant’s right to his normal retirement pension shall
be nonforfeitable upon the attainment of his Normal Retirement Age provided he
is an Employee on such date. A Participant continuing in employment with an
Employer after his Normal Retirement Date in a capacity such that he completes
40 or more Hours of Service per month will be provided with a notice
incorporating the substance of the notification described in
Section 2530.203-3(b)(4) of the Code of Federal Regulations. Such notice shall
include a statement that the Participant’s pension will be suspended and
permanently withheld for months in which he completes 40 or more Hours of
Service. Any benefit accrual earned by a Participant for any given Plan Year
ending on or after the date on which the Participant attains Normal Retirement
Age shall be reduced (but not below zero) by the amount of any actuarial
adjustment which may be required in connection with a delay in payment of a
Participant’s normal retirement benefit or the suspension of benefits otherwise
payable after the Participant attains Normal Retirement Age.   5.2   Early
Retirement       A Participant with 15 or more years of Credited Service whose
employment with an Employer and all Affiliates is terminated when or after he
reaches the age of 55 but prior to the attainment of his Normal Retirement Age,
shall be eligible for an early retirement pension in the amount as provided in
Section 6.2 hereof.   5.3   Disability Retirement       A Participant whose
status as a Covered Employee is terminated due to his Total and Permanent
Disability after 15 or more years of Credited Service and who is eligible for
and receiving disability benefits under the Erie Insurance Group Long Term
Disability Income Benefits Program shall be eligible for a disability retirement
pension in an amount as provided in Section 6.3 hereof beginning at his Normal
Retirement Date or later disability retirement date providing he remains subject
to a Total and Permanent Disability and receives said disability income benefits
continuously through his Normal Retirement Age or later disability retirement
date.

19



--------------------------------------------------------------------------------



 



5.4   Vesting       A Participant with 5 years or more of Service and whose
employment with an Employer and all Affiliates is terminated at a time when he
is ineligible for any retirement pension under the Plan shall be eligible for a
deferred vested pension as computed under Section 6.4.       If a Participant is
reemployed as a Covered Employee by an Employer after having qualified for a
deferred vested pension in accordance with this Section 5.4, such Participant
shall retain his right to receive such deferred vested pension and he shall be
reinstated with the Service and Credited Service to which he was entitled at the
time of his prior termination of employment. Any benefits to which the
Participant may be entitled upon his subsequent retirement or termination of
employment shall be reduced actuarially, as provided in Section 7.4, to reflect
any deferred vested pension benefits paid prior to reemployment.

20



--------------------------------------------------------------------------------



 



ARTICLE VI — AMOUNT OF PENSIONS

6.1   Normal Retirement Pension       Subject to the provisions of Articles VII
and X, the monthly pension of a Participant who is eligible for a normal
retirement pension under the provisions of Section 5.1 (as stated in the form of
a life annuity) shall be one-twelfth (1/12) of the result obtained by
multiplying the sum of (a) and (b) by (c), where:

  (a)   equals 1.0% of the Participant’s Final Average Earnings not in excess of
Social Security Covered Compensation;     (b)   equals 1.5% of the Participant’s
Final Average Earnings in excess of Social Security Covered Compensation; and  
  (c)   equals the Participant’s Credited Service not in excess of 30 years.

    In no event shall the overall permitted disparity limits of
Section 1.401(l)-5 of the Income Tax Regulations be exceeded.   6.2   Early
Retirement Pension       Subject to the provisions of Articles VII and X, the
monthly early retirement pension of a Participant eligible for an early
retirement pension under the provisions of Section 5.2 shall be, at the option
of the Participant, either (a) or (b) as set forth below:

  (a)   A deferred pension, commencing as of the Participant’s Normal Retirement
Date, equal to the amount of pension, determined under Section 6.1, to which he
is entitled based upon his Credited Service and Final Average Earnings as of his
date of early retirement and the level of Social Security Covered Compensation
in effect on such date.     (b)   An immediate pension, commencing as of any
month following the month in which such Participant retires early, determined as
provided in (a) above, but reduced by 1/4 of 1 percent for each complete
calendar month up to 60 such months and by 3/8ths of 1 percent for each complete
calendar month in excess of 60 months, by which his early retirement pension
commencement date precedes his Normal Retirement Date.

6.3   Disability Retirement Pension       Subject to the provisions of Articles
VII and X, a Participant eligible for disability benefits under the provisions
of Section 5.3 shall receive a disability retirement pension beginning as of his
Normal Retirement Date. Such disability retirement pension shall be in an amount
determined in accordance with Section 6.1 assuming that:

21



--------------------------------------------------------------------------------



 



  (a)   Service and Credited Service are granted for each calendar year (and
part thereof) during which he continues to be subject to a Total and Permanent
Disability, and     (b)   his Compensation continues unchanged from the calendar
year including his date of disability to the calendar year including his Normal
Retirement Age, and     (c)   his Social Security Covered Compensation is based
on the level in effect at the time he becomes disabled.

6.4   Deferred Pension Upon Termination of Service       Subject to the
provisions of Articles VII and X, the monthly pension, commencing as of Normal
Retirement Date, of a former Covered Employee whose employment with an Employer
and Affiliates has terminated after he has become eligible for a deferred vested
pension in accordance with Section 5.4, shall be equal to the pension such
Participant would have been entitled to under Section 6.2(a) as of his
termination of employment, multiplied by a vesting percentage determined in
accordance with the table immediately below:

          Years of Service Vesting Percentage  
Less than 5
    0 %
5 or more
    100 %

    Except as otherwise provided under Section 8.1, any Participant having less
than five years of Service at the time of his death or other termination of
employment with the Employers or an Affiliate shall have no vested rights under
this Plan and neither he nor his Spouse or Beneficiary shall be entitled to any
benefits under this Plan.       A former Covered Employee who is eligible for a
deferred vested pension and who is credited with 15 or more years of Credited
Service may elect (by written application) to commence his deferred vested
pension in a reduced amount at any time between the ages of 55 and 65, in which
case the monthly pension amount as determined above shall be reduced in
accordance with the provisions of subsection (b) of Section 6.2 based on the
number of months that his Annuity Starting Date precedes his Normal Retirement
Date.

22



--------------------------------------------------------------------------------



 



6.5   Increase in Pension for Certain Retired Participants

  (a)   Notwithstanding the foregoing provisions of this Article VI and
effective for Plan payments made on or after January 1, 1996, the monthly
pension payable to a Qualified Pensioner (or to the Beneficiary of a Qualified
Pensioner) shall be increased by the greater of five percent (5%) or twenty
dollars ($20.00). For purposes of this subsection (a), a “Qualified Pensioner”
means a Participant who retired under the normal retirement, early retirement,
or disability retirement provisions of the Plan prior to January 1, 1994.    
(b)   Notwithstanding the foregoing provisions of this Article VI and effective
for Plan payments made on or after January 1, 1999, the monthly pension payable
to a Qualified Pensioner (or to the Beneficiary of a Qualified Pensioner) shall
be increased by the greater of four percent (4%) or fifteen dollars ($15.00).
For purposes of this subsection (b), a “Qualified Pensioner” means a Participant
who retired under the normal retirement, early retirement, or disability
retirement provisions of the Plan and commenced Plan payment prior to January 1,
1997.

6.6   Offset of Accruals by Plan Distributions       In the event distribution
of benefits commence to an employed Participant pursuant to Section 7.10 or for
any other reason after the employed Participant has attained his Normal
Retirement Age, any increase in the Participant’s monthly benefit which accrues
in any Plan Year in which such distribution is made shall be reduced (but not
below zero) by the Actuarial Equivalent of total Plan benefit distributions made
to such Participant by the close of such Plan Year.   6.7   Non-Duplication of
Benefits

  (a)   There shall be no duplication of any retirement benefit or deferred
vested pension benefit payable under this Plan, and any pension or retirement
benefit payable under any other qualified defined benefit pension, retirement,
or similar plan to which an Employer or predecessor Employer of the particular
Participant has contributed, based upon the same period of service. Unless such
other benefits are clearly intended to be in addition to benefits under this
Plan, the Administrator shall make or cause to be made appropriate adjustments
in the retirement benefit or deferred vested pension benefit payable under this
Plan in respect to any Participant to carry out the provisions of this
paragraph.

23



--------------------------------------------------------------------------------



 



  (b)   No benefit shall be payable to any Participant under more than one
Section of the Plan for the same period of time. No retirement benefit or
deferred vested pension benefit shall be paid to any Participant while he is
receiving benefits under a long-term disability benefit contract or plan to
which an Employer or Affiliate has contributed.

24



--------------------------------------------------------------------------------



 



ARTICLE VII — COMMENCEMENT AND DURATION OF PENSIONS

7.1   Normal and Early Retirement Pensions

  (a)   Any normal or early retirement pension shall be payable to a retired
Participant who has applied therefor in accordance with the rules established by
the Administrator, commencing as of the later of the Participant’s Normal
Retirement Date or the first day of the month next following the date as of
which the Participant makes proper application to commence retirement payments.
A Participant who is eligible for an early retirement pension may elect payment
prior to Normal Retirement Date and receive a reduced pension under the
provisions of Section 6.2. Subject to Sections 7.10(b) and 11.12, a Participant
who fails to elect such payment as provided in this Section 7.1 will be deemed
to have made an election to defer distribution.     (b)   Subject to
Sections 7.8 and 7.10, a normal or early retirement pension shall be payable
monthly for the remaining life of such retired Participant. The last payment to
the retired Participant under this form shall be for the month in which the
death of such retired Participant occurs. However, if the retired Participant
duly accepted the Automatic Surviving Spouse’s Pension as set forth in
Section 7.5 or elected an optional form of pension in Section 7.7 and is
receiving his retirement pension pursuant to such election, then any pension
payments to him and his surviving Spouse or Beneficiary shall be as set forth in
Section 7.5 or 7.7, whichever applicable.

7.2   Disability Retirement Pension       A disability retirement pension shall
be payable to a disabled Participant who has applied therefor in accordance with
the rules established by the Administrator, commencing as of the Participant’s
Normal Retirement Date or later disability retirement date (or, if later,
commencing as of the first day of the month next following the date as of which
application for the disability retirement pension was made), provided the
Participant has remained continuously disabled (within the meaning of
Section 5.3) up to his Normal Retirement Date or later disability retirement
date.       To ascertain whether a Participant retains his eligibility for a
disability retirement pension, the Participant may be required by the
Administrator to submit to a medical examination at any time prior to his Normal
Retirement Age, but not more often than semi-annually. If it is determined by
the Administrator that the Participant is no longer

25



--------------------------------------------------------------------------------



 



    disabled (within the meaning of Section 5.3) on the basis of such an
examination, or that he has engaged or is engaging in gainful employment (except
for purposes of rehabilitation approved by the Administrator), or that prior to
his Normal Retirement Age he ceases to be eligible for disability benefits under
the Social Security Act, then his eligibility for a disability retirement
pension will end and, his Credited Service accumulated to that time shall be
reinstated, whether or not the Participant returns to employment as a Covered
Employee. Such Participant shall be eligible for a retirement or deferred vested
pension, based on such Credited Service, under the provisions of Section 5.1,
5.2, or 5.4.       If a participant who is disabled (within the meaning of
Section 5.3) chooses to begin a retirement or deferred vested pension prior to
his Normal Retirement Date and prior to a determination by the Administration
that he is no longer disabled, the retirement or deferred vested pension shall
be based on the Participant’s Credited Service as of his termination of
employment due to disability.       In the event a Participant who is otherwise
eligible for a disability retirement pension refuses to submit to a medical
examination as required by the Administrator, all his rights to a disability
retirement pension hereunder shall cease until he submits to such examination.  
    Subject to Section 7.8, a disability pension shall be payable monthly for
the remaining life of such retired Participant. The last payment to the retired
Participant under this form shall be for the month in which the death of such
retired Participant occurs. However, if the Participant duly accepted the
Automatic Surviving Spouse’s Pension as set forth in Section 7.5 or elected an
optional form of pension in Section 7.7 and is receiving his retirement pension
pursuant to such election, then any pension payments to him and his surviving
Spouse or Beneficiary shall be as set forth in Section 7.5 or 7.7, whichever
applicable.

7.3   Deferred Vested Pension       A deferred vested pension shall be payable
to a Participant who has met the criteria provided in Section 5.4 and who has
applied therefore in accordance with rules established by the Administrator,
commencing as of the later of the Participant’s Normal Retirement Date, or the
first day of the month next following the date as of which the Participant makes
proper application to commence payment. A Participant

26



--------------------------------------------------------------------------------



 



    who has at least 15 years of Credited Service as of his termination of
employment may elect to commence payment as of the first day of any month
between the age of 55 and his Normal Retirement Date in accordance with an
eligible Participant’s election to receive a reduced amount under the provisions
of Section 6.4. Subject to Sections 7.10(b) and 11.12, a Participant who fails
to elect payment as provided in this Section 7.3 will be deemed to have made an
election to defer distribution. Subject to Section 7.8, a deferred vested
pension shall be payable monthly for the remaining life of the Participant. The
last payment to the Participant under this form shall be for the month in which
the death of such Participant occurs. However, if the Participant duly elected
the Automatic Surviving Spouse’s Pension as set forth in Section 7.5 or elected
an optional form of pension in Section 7.7 and is receiving his deferred vested
pension pursuant to such election, then any pension payments to him and his
surviving Spouse or Beneficiary shall be as set forth in Section 7.5 or 7.7,
whichever applicable.   7.4   Reemployment of a Retired Participant       The
pension payable to any Participant receiving retirement benefits or deferred
vested pension benefits shall cease and be permanently withheld if and when such
Participant is reemployed by an Employer; provided, however, that no pension
shall be withheld by the Plan pursuant to this Section 7.4 for any month during
which such reemployed Participant has been employed in a classification which is
not covered under the Plan or during which such Participant fails to complete 40
or more Hours of Service. In addition, no payment shall be withheld by the Plan
pursuant to this Section 7.4 unless the Plan notifies the reemployed Participant
that his benefits are suspended by personal delivery or first class mail before
or during the first calendar month in which the Plan withholds payments. Such
notification shall contain a description of the specific reasons why benefit
payments are being suspended, a general description of the Plan provisions
relating to the suspension of payments, a copy of such provisions, and a
statement to the effect that applicable Department of Labor regulations may be
found in Section 2530.203-3 of the Code of Federal Regulations. In addition, the
suspension notification shall inform the reemployed Participant of the Company’s
procedure for affording a review of the suspension of benefits.       The
retirement or deferred vested pension shall resume with the month following
subsequent retirement or termination of employment. Any retirement or deferred
vested pension payable upon such subsequent retirement or termination shall be
determined as provided in Article VI on the basis of the Participant’s Credited
Service, Final Average

27



--------------------------------------------------------------------------------



 



    Earnings and Social Security Covered Compensationat the time of his
subsequent retirement or termination; provided, however, that such retirement or
deferred vested pension shall be reduced by the actuarial equivalent of the
retirement or deferred vested pension benefits, if any, that the Participant
received prior to the suspension of payment as provided hereunder.
Notwithstanding the foregoing, in no event shall a Participant’s retirement or
deferred vested pension payable following his subsequent retirement or
termination be less than that retirement or deferred vested pension payable to
the Participant prior to his reemployment. In the determination of the Final
Average Earnings of a Participant who is reemployed and who again becomes an
active Participant, the thirty-six month period to be considered shall be the
number of months in such period of reemployment prior to his subsequent date of
retirement or termination, plus such number of months immediately prior to his
earlier retirement or termination as shall total thirty-six months.   7.5  
Automatic Surviving Spouse’s Pension       A married Participant who is eligible
to commence payments pursuant to the normal, early or disability retirement
provisions of the Plan or pursuant to the deferred vested pension provisions of
the Plan and whose benefit may not be paid under the provisions of Section 7.8
shall automatically be deemed to have elected, at the commencement dates
otherwise specified herein, an immediate monthly pension during his lifetime
with the provision that, following his death, a monthly survivor’s pension equal
to 50 percent of his reduced pension shall be payable to his surviving Spouse
during the further lifetime of the Spouse (the “Automatic Surviving Spouse’s
Pension”). Such pension shall be actuarially equivalent to an immediate single
life annuity. The automatic election provided in this Section 7.5 shall become
effective as of the Participant’s Annuity Starting Date.       An unmarried
Participant who retires pursuant to the normal, early or disability retirement
provisions of the Plan or pursuant to the deferred vested pension provisions of
the Plan and whose benefit may not be paid under the provisions of Section 7.8
shall automatically be deemed to have elected a monthly pension payable for his
lifetime as a single life annuity.       A Participant may prevent the automatic
election provided in this Section 7.5 at any time within the “applicable
election period” (as hereafter defined) by executing a specific written
rejection of such an election on a form approved by the Administrator

28



--------------------------------------------------------------------------------



 



    and filing it with the Administrator; provided that such rejection shall not
take effect unless the Participant’s Spouse, if applicable, consents to such
rejection in accordance with Section 7.6 of the Plan. Any election to revoke the
Automatic Surviving Spouse’s Pension and any Spouse’s consent thereto must
specify the particular optional form of benefit elected by the Participant and,
if applicable, must state the specific non-Spouse Beneficiary or Beneficiaries
(including any class of Beneficiaries or any contingent Beneficiaries) who may
be entitled to any benefits upon the Participant’s death. Any subsequent change
in optional form of benefit or in a non-Spouse Beneficiary selected shall be
valid only if accompanied by the written and witnessed consent of the
Participant’s Spouse in the manner described in Section 7.6.       During the
period beginning no more than 180 days and ending no less than 30 days prior to
the Participant’s Annuity Starting Date, the Administrator shall furnish to the
Participant a written general description of the automatic election provided in
this Section 7.5. The general description shall include a written explanation of
the Participant’s and Spouse’s rights under the Automatic Surviving Spouse’s
Pension, including the availability and effect of the election to reject the
Automatic Surviving Spouse’s Pension. Such description shall also provide
information as to the material features of the optional forms of benefit as well
as a brief explanation of their relative values as compared to the Automatic
Surviving Spouse’s Pension. In addition, in the event the Participant’s Annuity
Starting Date is prior to his attainment of Normal Retirement Age, such
description shall inform the Participant of his right to defer commencement of
the Plan distribution (including, for Plan Years beginning after December 31,
2006, a description of the consequences of failing to defer commencement). A
Participant may make and revoke his written rejection of an Automatic Surviving
Spouse’s Option at any time and any number of times within the “applicable
election period”. The “applicable election period” shall commence 180 days prior
to the Participant’s Annuity Starting Date and shall end on the Participant’s
Annuity Starting Date. Distribution to the Participant may commence after seven
days have elapsed from the date the Administrator provides the written
description provided that the Participant has received information that clearly
indicates his right to at least 30 days to consider the contents of the
description, the Participant affirmatively elects distribution and any required
spousal consent is satisfied.       A Participant who retires pursuant to the
normal, early or disability retirement provisions of the Plan or pursuant to the
deferred vested pension provisions of the Plan

29



--------------------------------------------------------------------------------



 



    and who is entitled, under such provisions, to a pension with a lump sum
actuarial equivalent value not in excess of $5,000 shall receive his pension in
accordance with Section 7.8 hereof.

7.6   Requirement for Spouse Consent       Any election of a married Participant
under Sections 7.5 and 7.7 (other than an election to revoke a rejection of the
Automatic Surviving Spouse’s Pension under Section 7.5) shall require the
consent of the Participant’s Spouse unless it is established to the satisfaction
of the Administrator that the consent required under this Section 7.6 may not be
obtained:

  (a)   because there is no Spouse or because the Spouse cannot be located,    
(b)   because the Participant is legally separated from the Spouse,     (c)  
because the Participant has been abandoned by his Spouse (within the meaning of
local law) and such Participant has a court order to that effect, or     (d)  
because of such other circumstances as the Secretary of the Treasury may by
regulations prescribe.

    Any consent by a Spouse shall be in writing acknowledging the effect of such
election or revocation and witnessed by a notary public or such Plan
representatives as may be designated for this purpose by the Administrator. Any
Spouse’s consent (or establishment that the Spouse’s consent may not be
obtained) shall be effective only with respect to such Spouse.

7.7   Optional Forms of Pensions       In lieu of a benefit in the form of
payment determined in Section 7.5, a Participant may, with the consent of his
Spouse as described in Section 7.6, elect an actuarially equivalent benefit
described below. This election is effective as of a Participant’s Annuity
Starting Date.

  (a)   Option A: 10-Year Certain and Life Option — A reduced monthly retirement
income is payable to the Participant during his remaining lifetime, and upon his
death prior to receiving payment for a period equivalent to 120 months, monthly
payments of the same reduced amount will be made to his Beneficiary until the
number of monthly payments made to the Beneficiary, when added to the number of
monthly payments made to the Participant, is equivalent to 120 monthly payments.
    (b)   Option B: 15-year Certain and Life Option — A reduced monthly
retirement income is payable to the Participant during his remaining lifetime,
and upon his

30



--------------------------------------------------------------------------------



 



      death prior to receiving payment for a period equivalent to 180 months,
monthly payments of the same reduced amount will be made to his Beneficiary
until the number of monthly payments made to the Beneficiary, when added to the
number of monthly payments made to the Participant, is equivalent to 180 monthly
payments.     (c)   Option C: 50% Joint and Survivor Option — a reduced monthly
retirement income is payable to the Participant for his remaining lifetime, and
upon his death, monthly income of 50% of such reduced monthly income previously
paid to the Participant shall be paid to his Beneficiary for as long thereafter
as that person shall live.     (d)   Option D: 75% Joint and Survivor Option —
effective for Plan Years beginning after December 31, 2007, a reduced monthly
retirement income is payable to the Participant for his remaining lifetime, and
upon his death, monthly income of 75% of such reduced monthly income previously
paid to the Participant shall be paid to his Beneficiary for as long thereafter
as that person shall live.     (e)   Option E: 100% Joint and Survivor Option —
a reduced monthly retirement income is payable to the Participant for his
remaining lifetime, and upon his death, monthly income of 100% of such reduced
monthly income previously paid to the Participant shall be paid to his
Beneficiary for as long thereafter as that person shall live.     (f)   Option
F: Joint and Survivor Pop-Up Option — a reduced monthly retirement income is
payable to the Participant for his remaining lifetime, and upon his death,
monthly income of either 50% or 100% (as elected by the Participant) of such
reduced monthly income previously paid to the Participant shall be paid to the
Participant’s Spouse for as long thereafter as such Spouse shall live; provided,
however, that in the event the Spouse of the Participant predeceases the
Participant and such Spouse’s death occurs within 60 months of the Participant’s
Annuity Starting Date, the provisions of Section 7.12 shall apply.
Notwithstanding any provision of the Plan to the contrary (i) the Joint and
Survivor Pop-Up Option shall be available only with respect to a Participant who
has retired under the normal retirement provisions of Section 5.1 or the early
retirement provisions of Section 5.2, and (ii) actuarial equivalence of a
benefit payable under the Joint and Survivor Pop-Up Option shall be determined
under Section 11.6; provided, however, that in the event an annuity contract is
purchased from an insurance company with respect to such benefit, actuarial
equivalence shall thereafter be determined by reference to the specific annuity

31



--------------------------------------------------------------------------------



 



      contract which will be purchased by the Plan to provide the monthly
retirement income payable under this form of payment.

    Election of these options must be made during the applicable election period
described in Section 7.5. Except to the extent otherwise provided under
Section 8.4, if either the Participant or his Beneficiary dies after the
election of an option is made but before the Annuity Starting Date such option
will not become effective. If the Beneficiary shall die after commencement of
the joint and survivor pension, but before the death of the retired Participant,
the Participant shall continue to receive the reduced pension payable in
accordance with such option. An option may be cancelled by the Participant prior
to the Annuity Starting Date. The effect of such cancellation shall be to
reinstate the life annuity specified in Section 7.1, 7.2 or 7.3, whichever
applicable, or, if the Participant is married, the Automatic Surviving Spouse’s
Pension under Section 7.5 (in which case any subsequent option election must
satisfy the requirements of Section 7.5). Except to the extent expressly
permitted under the Plan, no election regarding an optional form of payment may
be made by a Participant following the Participant’s Annuity Starting Date. If
the Beneficiary designated by a Participant in connection with the election of
an optional form of benefit is not the Spouse of the Participant, then the
election shall be effective only if the minimum distribution incidental benefit
requirements of Section 1.401(a)(9)-6 of the Income Tax Regulations are
satisfied with respect to such distribution.

7.8   Payment of Small Pension

  (a)   Notwithstanding any provision of the Plan to the contrary, if the
actuarial equivalent present value of any retirement benefit, deferred vested
pension or survivor benefit does not exceed $5,000 such benefit shall be paid as
soon as practicable in a lump sum equal to such present value. No lump sum
payments shall be made if the actuarial equivalent present value of the benefit
is in excess of this threshold.     (b)   Effective for any distribution to a
Participant under this Section 7.8 on and after March 28, 2005, the lump sum
payment described above shall be made on the conditions that the Participant is
alive as of the applicable Annuity Starting Date and, except as otherwise
provided in this subsection (b), that the Participant affirmatively elects
payment in cash or as a Direct Rollover (as defined in Section 7.11). No further
election or consent shall be required or permitted with respect to such
distribution. Effective for any distribution to a Participant under this
Section 7.8 on and after February 1, 2006, if the Participant fails to
affirmatively

32



--------------------------------------------------------------------------------



 



      elect payment in cash or as a Direct Rollover within the 60-day period
following the Administrator’s distribution of the Direct Rollover explanation
and election, as applicable to a benefit with an actuarial equivalent present
value in excess of $1,000, the Administrator shall direct distribution of the
lump sum payment in the form of a Direct Rollover to an individual retirement
plan or annuity selected by the Administrator. If the actuarial equivalent
present value of the retirement benefit or deferred vested pension does not
exceed $1,000 as of the applicable Annuity Starting Date and the Participant
fails to make a cash/Direct Rollover election within such 60-day period, the
Plan shall pay such benefit in the form of an actuarial equivalent cash lump sum
as soon as practicable following the expiration of such 60-day period.     (c)  
The actuarial equivalent present value of a retirement benefit, deferred vested
pension or survivor benefit shall be calculated and paid on the basis of the
“applicable mortality table”, as defined in Section 417(e)(3)(B) of the Code,
and the “applicable interest rate”, as defined in Section 417(e)(3)(C) of the
Code, for the second calendar month preceding the month in which the
distribution is payable (and, for Plan Years beginning before December 31, 2012,
reflecting the phase-in applicable under Section 417(e)(3)(D) of the Code);
provided, however, that in the event the Alternative Present Value (as
hereinafter defined) of the applicable benefit is a larger amount, such larger
amount shall be paid (provided such Alternative Present Value calculation does
not exceed $5,000). For purposes of this Section 7.8, the “Alternative Present
Value” of a retirement benefit, deferred vested pension or survivor benefit
shall be based on the Accrued Pension earned by the Participant at the earlier
of his termination of employment, or December 30, 1995, determined by using the
UP-1984 mortality table (reflecting a one-year setback for Participants and a
two-year setback for Beneficiaries) and a 6% interest rate.     (d)   The
provisions of this Section 7.8 shall likewise apply to any Participant who
terminates his employment with an Employer and all Affiliates prior to his
completion of such period of Service as is required for a deferred vested
pension under the Plan. In such case the terminated Participant shall be deemed
to receive a lump sum distribution of the actuarial equivalent present value of
his entire vested pension as of his date of termination of employment. Subject
to Section 7.9 hereof, a Participant who receives a distribution (or deemed
distribution) under this Section 7.8 shall lose his Credited Service (and
Service, in the case of a deemed distribution) under the Plan, shall forfeit his
nonvested Accrued Pension

33



--------------------------------------------------------------------------------



 



      and shall no longer be considered a Participant hereunder after such date
of distribution (or deemed distribution).

7.9   Repayment of Cashout on Reemployment       Notwithstanding any provision
of Section 7.8 to the contrary, in the event a Participant described in
Section 7.8 receives a distribution described thereunder and is subsequently
reemployed by an Employer as a Covered Employee, such Participant’s Credited
Service and Accrued Pension earned before his termination of employment shall be
reinstated for all purposes of the Plan if the Participant repays to the Plan
the full amount of his distribution with interest, compounded annually from the
date of distribution to December 30, 1988 at the rate of five percent (5%) per
annum and from December 31, 1988 to the date of repayment at the rate determined
for each Plan Year within such period under Section 411(c)(2)(C) of the Code.
With respect to a former Participant who has been deemed to receive a
distribution of his entire vested pension upon his termination of employment in
accordance with Section 7.8(d), such individual shall be deemed to have repaid
such distribution, with interest, as of his date of rehire and such
Participant’s Service, Credited Service and Accrued Pension earned before his
termination of employment shall be reinstated as of such date. For purposes of
the foregoing, the period in which the Participant’s repayment or deemed
repayment must occur shall end on the earlier of the fifth anniversary of the
Participant’s reemployment or the date on which the Participant’s Period of
Severance extends to five consecutive years.   7.10   Delay in Commencement of
Pension Payments

  (a)   Unless the Participant otherwise elects, payment of any pension under
the provisions of this Article VII shall commence as of a date that is no later
than 60 days after the later of the close of the Plan Year during which a
Participant: (i) attains his Normal Retirement Age or, (ii) terminates his
employment with an Employer and Affiliates. A Participant who has terminated
employment with an Employer and Affiliates may not affirmatively elect to defer
payment of any retirement or deferred vested benefit beyond the Participant’s
Normal Retirement Date. Notwithstanding the foregoing and subject to
Sections 7.10(b) and 11.12, the failure of a Participant, surviving Spouse or
Beneficiary to properly complete and file the required application materials
shall be deemed to be an election to defer commencement of payment. No payment
under the Plan will be increased on account of any delay in payment due to a
Participant’s or Beneficiary’s failure

34



--------------------------------------------------------------------------------



 



      to properly file the required application forms or to otherwise accept
such payment. No payment to an alternate payee under a qualified domestic
relations order may be made before the affected Participant’s earliest
retirement age under the Code.

  (b)   Notwithstanding any inconsistent provision of the Plan and effective
January 1, 2003, all distributions under the Plan shall be made in accordance
with Code Section 401(a)(9), including the incidental death benefit requirement
of Code Section 401(a)(9)(G), and Sections 1.401(a)(9)-1 through 1.401(a)(9)-9
of the Income Tax Regulations. Specifically, distribution of the Participant’s
interest shall:

  (i)   be completed no later than the Required Beginning Date; or     (ii)  
commence not later than the Required Beginning Date with distribution to the
Participant made over the life of the Participant or joint lives of the
Participant and a designated Beneficiary or a period not longer than the life of
the Participant or joint lives of the Participant and a designated Beneficiary.

      For purposes of this Section 7.10, Required Beginning Date shall mean
April 1 of the calendar year following the later of the calendar year in which
the Participant attains age 701/2 or the calendar year in which the Participant
terminates employment or retires; provided, however, if the Participant is a
five-percent owner (as defined in Section 416 of the Code), the Required
Beginning Date shall be April 1 of the calendar year following the calendar year
in which the Participant attains age 701/2, regardless of the date that the
five-percent owner terminates employment or retires. In the case of a
Participant who terminates employment or retires in a calendar year after the
calendar year in which he attains age 701/2 and who has not commenced payments
as of the first day of such later calendar year, the Plan benefit accrued by the
Participant shall be actuarially increased, to the extent required by
regulations, to take into account the period (commencing on the April 1st of the
calendar year following the calendar year in which the Participant attains age
701/2 and ending on the date payment commences) during which the Participant did
not receive any benefits under the Plan; provided, however, that such actuarial
increase, to the extent permitted by regulations, shall reduce the benefit
accrual otherwise occurring during such period.

  (c)   In the event that a Participant dies prior to the date that distribution
commences:

35



--------------------------------------------------------------------------------



 



  (i)   any portion of the Participant’s interest that is not payable to a
designated Beneficiary shall be distributed not later than the end of the
calendar year which includes the fifth anniversary of the date of the
Participant’s death; and     (ii)   any portion of the Participant’s interest
that is payable to a designated Beneficiary shall be distributed in accordance
with subsection (i) above or over the life of the designated Beneficiary (or
over a period not extending beyond the life expectancy of the Beneficiary),
commencing not later than the end of the calendar year following the calendar
year of the Participant’s death or, if the Beneficiary is the Participant’s
surviving Spouse, commencing not later than the last day of the later of the
calendar year in which the Participant would have attained age 701/2 or the
calendar year following the calendar year which includes the date of the
Participant’s death.

  (d)   In the event that a Participant dies after distribution of his interest
has begun, but prior to distribution of his entire interest, the remaining
portion of such interest shall be distributed in a method that is at least a
rapid as the method in effect at the date of the Participant’s death.

7.11   Direct Rollover of Eligible Rollover Distributions.

    Notwithstanding any provision of the Plan to the contrary, a Distributee may
elect, subject to provisions adopted by the Administrator which shall be
consistent with income tax regulations, to have any portion of an Eligible
Rollover Distribution paid directly to an Eligible Retirement Plan specified by
the Distributee in a Direct Rollover to such plan. The Administrator shall
notify a Distributee of his right to elect a Direct Rollover. Such notice shall
be provided to the Distributee between 30 days and 180 days prior to the
Distributee’s Annuity Starting Date. A Distributee’s affirmative election to
make or not make a Direct Rollover may be implemented by the Administrator less
than 30 days after the Distributee receives such notice of his Direct Rollover
rights, but only if the Administrator notifies the Distributee that he has the
right to consider the decision of whether or not to elect a Direct Rollover for
up to 30 days. For purposes of this Section:

  (a)   The term “Distributee” shall mean an Employee or former Employee. In
addition, such an individual’s surviving Spouse or such an individual’s Spouse
or former Spouse who is an alternate payee within the meaning of
Section 414(p)(8) of the Code are Distributees with respect to the interest of
the Spouse or former Spouse.

36



--------------------------------------------------------------------------------



 



      With respect to distributions made on or after December 31, 2009, a
Distributee shall also include an Employee’s or former Employee’s Beneficiary
who is not the Employee’s or former Employee’s Spouse.     (b)   The term
“Eligible Rollover Distribution” shall mean any distribution of all or any
portion of the balance to the credit of the Distributee other than: (i) any
distribution that is one of a series of substantially equal periodic payments
made for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee and his Beneficiary, or for a
specified period of ten years or more; (ii) any distribution to the extent such
distribution is required under Section 401(a)(9) of the Code; and, (iii) any
portion of a hardship withdrawal. In addition, a portion of a distribution shall
not fail to be an Eligible Rollover Distribution merely because the portion
consists of after-tax employee contributions which are not includible in gross
income. However, such portion may be paid only to an individual retirement
account or annuity described in Section 408(a) or (b) of the Code, respectively,
or (for distributions on and after January 1, 2008) to a Roth IRA described in
Section 408A of the Code, to a qualified trust defined in Section 401(a) of the
Code, or to an annuity contract described in Section 403(b) of the Code provided
such account, annuity, IRA, trust or annuity contract agrees to separately
account for amounts so transferred, including separately accounting for the
portion of such distribution which is includible in gross income and the portion
of such distribution which is not so includible.         An Eligible Rollover
Distribution with respect to a Distributee who is not the Employee’s or former
Employee’s Spouse must be made by a direct trustee-to-trustee transfer.     (c)
  The term “Eligible Retirement Plan” shall mean an individual retirement
account described in Section 408(a) of the Code, an individual retirement
annuity described in Section 408(b) of the Code, an annuity described in Section
403(a) of the Code, an annuity described in Section 403(b) of the Code, an
eligible plan under Section 457(b) of the Code which is maintained by a state or
a political subdivision of a state and which agrees to separately account for
amounts transferred, a qualified trust described in Section 401(a) of the Code,
and for periods on and after January 1, 2008, a Roth IRA under Section 408A of
the Code, that accepts the Distributee’s Eligible Rollover Distribution.
However, in the case of an Eligible Rollover Distribution: (i) that includes
after-tax employee contributions, an Eligible Retirement Plan is an individual
retirement account or

37



--------------------------------------------------------------------------------



 



      annuity described in Section 408(a) or (b) of the Code, or a qualified
defined contribution plan or annuity described in Section 401(a) or 403(a) of
the Code that agrees to separately account for such Eligible Rollover
Distributions, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible, (ii) that includes a Designated Roth
Account, an Eligible Retirement Plan is an individual retirement plan described
in Section 408A of the Code or a qualified defined contribution plan described
in Section 401(a) of the Code that agrees to separately account for such
Eligible Rollover Distribution, including separately accounting for the portion
of such distribution which is includible in gross income and the potion of such
distribution which is not so includible, and (iii) that is made on behalf of a
Distributee who is not the Employee’s or former Employee’s Spouse, an Eligible
Retirement Plan shall mean an individual retirement account described in Section
408(a) of the Code or an individual retirement annuity described in Section
408(b) of the Code established for the purpose of receiving a distribution on
behalf of a Beneficiary, which will be treated as an inherited IRA pursuant to
Section 402(c)(11) of the Code.     (d)   The term “Direct Rollover” shall mean
a payment by the Plan to the Eligible Retirement Plan specified by the
Distributee.

7.12   Change to Pension Payments in Connection with Qualifying Event.

  (a)   In the event an Eligible Retiree (as hereinafter defined) experiences a
Qualifying Event (as hereinafter defined), the provisions of this Section 7.12
shall apply, provided that the Eligible Retiree furnishes the Administrator with
reasonable notice of the Qualifying Event within 120 days of the Qualifying
Event and provides such further information applicable hereunder as the
Administrator may reasonably require. For purposes of this Section:

  (i)   “Eligible Retiree” shall mean a Participant who has retired under the
normal retirement provisions of Section 5.1 or the early retirement provisions
of Section 5.2 and who, as of his Annuity Starting Date, was either:

  (A)   legally married and commencing receipt of his retirement income in the
form of an Automatic Surviving Spouse’s Pension (as defined in Section 7.5),
under the 100% Joint and Survivor Option (with

38



--------------------------------------------------------------------------------



 



      his Spouse as Beneficiary thereunder) or under the Joint and Survivor
Pop-Up Option; or     (B)   unmarried and commencing receipt of his retirement
income in the normal form of benefit provided under Section 7.1 (a life
annuity).

  (ii)   “Qualifying Event” shall mean an event described in (A), (B) or
(C) below:

  (A)   The Spouse of an Eligible Retiree who is receiving retirement income
under the Joint and Survivor Pop-Up Option under Section 7.7(e) predeceases the
Eligible Retiree and such Spouse’s death occurs within 60 months of the Eligible
Retiree’s Annuity Starting Date;     (B)   The marital status of an Eligible
Retiree who is receiving retirement income under any of the forms of payment
described in subparagraph (a)(i)(A) of this Section 7.12 changes within
120 months of his Annuity Starting Date due to the Eligible Retiree’s divorce,
marital dissolution, or legal separation; or     (C)   The marital status of an
Eligible Retiree who is described under subparagraph (a)(i)(B) of this
Section 7.12 changes and within 120 months of his Annuity Starting Date due to
the Eligible Retiree’s marriage.

  (iii)   “Qualifying Event Election Period” shall mean the 90-day period
beginning on the date on which the Eligible Retiree timely notifies the
Administrator of a Qualifying Event, as provided in Section 7.12(a) above.    
(iv)   The determination of an Eligible Retiree’s marital status and the
determination of whether a divorce, marital dissolution or legal separation has
occurred shall be made on the basis of the laws of the Commonwealth of
Pennsylvania unless preempted by federal law.

  (b)   In the event of the occurrence of a Qualifying Event described in
subparagraphs (a)(ii)(A) or (a)(ii)(B) of this Section 7.12, and contingent upon
the Eligible Retiree’s timely notification to the Administrator, the retirement
income payable

39



--------------------------------------------------------------------------------



 



      to the affected Eligible Retiree shall revert to the normal form of
benefit provided under Section 7.1 (a life annuity) as of the first day of the
month following the expiration of the Qualifying Event Election Period;
provided, however, that:

  (i)   The amount of such monthly life annuity shall be the actuarial
equivalent of the Eligible Retiree’s benefit, determined as of the time of
calculation hereunder, under the form of payment in effect as of his Annuity
Starting Date; provided, however, that such monthly amount shall not exceed the
amount of the monthly life annuity which the Eligible Retiree was entitled to as
of his Annuity Starting Date; and     (ii)   In the case of a Qualifying Event
described in subparagraph (a)(ii)(B) of this Section 7.12, the Spouse or
ex-Spouse of the Eligible Retiree, as part of the division of marital property
(or other determination which is not subject to modification under state law),
expressly waives all interest in the Eligible Retiree’s pension under the Plan
and such waiver is incorporated into a document which satisfies the formal
requirements of a “Qualified Domestic Relations Order” as defined in Section
414(p) of the Code; and     (iii)   In the case of a Qualifying Event described
in subparagraph (a)(ii)(B) of this Section 7.12, the Spouse or ex-Spouse of the
Eligible Retiree shall secure such proof of insurability as the Administrator
may require, in its discretion.

  (c)   In the case of any Qualifying Event described in subparagraph (a)(ii)(C)
of this Section 7.12 and contingent upon the Eligible Retiree’s timely
notification to the Administrator, the affected Eligible Retiree shall be
permitted to elect, within the Qualifying Event Election Period, to receive his
future retirement income from the Plan in one of the forms of payment described
in paragraphs (c), (d), or (e) of Section 7.7 (a 50% or 100% Joint and Survivor
Option or a 50% or 100% Joint and Survivor Pop-Up Option) with his Spouse as
Beneficiary thereunder; provided, however, that:

  (i)   Payments under any elected form of payment shall commence as of the
first day of the month next following the month in which the Eligible Retiree
makes full and complete application to the Administrator in accordance with
rules established by the Administrator (such

40



--------------------------------------------------------------------------------



 



      commencement date referred to herein as the “Adjusted Commencement Date”);
and     (ii)   Payments under any elected form of payment shall be the actuarial
equivalent of the Eligible Retiree’s benefit, determined as of the time of
calculation hereunder, under the form of payment in effect as of his Annuity
Starting Date; provided, however, that such monthly amount shall not exceed the
amount of the monthly benefit under the elected form of payment which the
Eligible Retiree was entitled to as of his Annuity Starting Date; and     (iii)
  The Eligible Retiree shall secure such proof of insurability of the Eligible
Retiree and/or the Eligible Retiree’s Spouse as the Administrator may require,
in its discretion; and     (iv)   The provisions of Sections 7.5 and 7.6 hereof
shall apply with respect to any Eligible Retiree who is married as of the
Adjusted Commencement Date and, for purposes of such Sections and Section 7.7,
the Adjusted Commencement Date shall be deemed the Annuity Starting Date for the
elected form of payment described in this Section 7.12(c); and     (v)   In no
event shall more than one election be made under this Section 7.12(c) by an
Eligible Retiree with respect to any single Qualifying Event nor shall this
Section 7.12 be applicable more than twice with respect to any Eligible Retiree,
Section 7.12(c), irrespective of the number of Qualifying Events affecting such
Eligible Retiree; and     (vi)   A Participant’s status as an Eligible Retiree
must be independently satisfied with respect to each Qualifying Event
(substituting, where applicable, the Adjusted Commencement Date for the Annuity
Starting Date under Section 7.12(a)(i)).

41



--------------------------------------------------------------------------------



 



ARTICLE VIII — DEATH BENEFITS

8.1   Death Prior to Retirement or Severance       Upon the death of a
Participant prior to his Date of Severance, his surviving Spouse, if any, shall
receive a monthly surviving Spouse’s benefit under the assumption that the
Participant had retired the day prior to his death with an Accrued Pension under
the Plan as determined in accordance with the provisions of Section 6.2(a), and
under the further assumption that the automatic election of a surviving Spouse’s
benefit pursuant to subsection 7.5 was in effect at the time of death. Such
surviving Spouse benefit shall commence as of the first day of the month
following the Participant’s death, shall be unreduced for early commencement and
shall be payable for the lifetime of the surviving Spouse.       For purposes of
Sections 8.1, 8.2 and 8.3, the interest that is payable to the Participant’s
surviving Spouse shall be distributed over a period not in excess of the life
expectancy of such surviving Spouse and shall commence no later than the
December 31 of the calendar year in which the Participant would have attained
age 65 (or the December 31 of the calendar year immediately following the
calendar year of the Participant’s death, if later).   8.2   Death Prior to
Commencement of Early or Disability Pensions       Upon the death of a
Participant after his Date of Severance, and prior to his Annuity Starting Date
and while the Participant is awaiting the commencement of payment of either:
(1) an early retirement pension pursuant to Section 6.2(a) above, or (2) a
disability pension after attainment of age 55 but prior to the attainment of his
Normal Retirement Date, his surviving Spouse, if any, shall receive a monthly
surviving Spouse’s benefit under the assumption that the Participant had retired
the day prior to his death with an Accrued Pension under the Plan as determined
in accordance with the provisions of Section 6.2(a), and under the further
assumption that the automatic election of a surviving Spouse’s benefit pursuant
to subsection 7.5 was in effect at the time of death. Following proper
application, such surviving Spouse’s benefit shall commence as of the first day
of the month following the Participant’s death unless the surviving Spouse
elects a later commencement date. Subject to Sections 7.10(c) and 11.12, a
surviving Spouse who fails to make proper application for payment will be deemed
to have made an election to defer distribution. Such surviving Spouse’s benefit

42



--------------------------------------------------------------------------------



 



    shall be reduced for early commencement in accordance with the provisions of
Section 6.2(b) and shall be payable for the lifetime of the surviving Spouse.  
    Upon the death of a disabled Participant who is awaiting commencement of his
pension at his Normal Retirement Date and who has not incurred his Date of
Severance at the time of his death, his surviving Spouse, if any, shall receive
a monthly surviving Spouse’s benefit determined under the provisions of
Section 8.1.       If a Participant incurs his Date of Severance when eligible
for a disability retirement pension under Section 5.3 and at a time during which
he is receiving long term disability benefits under the Erie Insurance Group
Long Term Disability Income Benefits Program, then service to date of death will
be included for benefit purposes.   8.3   Death Prior to Commencement of Vested
Pensions       If a vested former Participant who has at least one Hour of
Service on or after December 31, 1976, and who has been married for at least one
year on his date of death, dies on or after August 23, 1984 but prior to his
Annuity Starting Date, then his surviving Spouse shall be provided with a
preretirement survivor annuity determined as follows:

  (a)   in the case of a Participant who dies after the date on which the
Participant attained his Earliest Retirement Age as though such Participant had
retired on the day before the Participant’s date of death, with an immediate
benefit determined under the provisions of Section 6.2(a) and payable under the
Automatic Surviving Spouse’s Pension in Section 7.5 of the Plan, or     (b)   in
the case of a Participant who dies on or before the date on which the
Participant would have attained his Earliest Retirement Age, as though such
Participant had:

  (i)   separated from Service on his Date of Severance,     (ii)   survived to
his Earliest Retirement Age,     (iii)   retired with an immediate benefit
determined under the provisions of Section 6.4 and payable under the Automatic
Surviving Spouse’s Option in Section 7.5 of the Plan at the Earliest Retirement
Age, and     (iv)   died on the day after the day on which such Participant
would have attained the Earliest Retirement Age.

    Following proper application, a monthly surviving Spouse’s benefit shall
commence under this Section 8.3 as of the first day of the month following the
later of the month of

43



--------------------------------------------------------------------------------



 



    the Participant’s death or the month in which the Participant would have
attained his Earliest Retirement Age under the Plan unless the surviving Spouse
elects a later commencement date (which shall not be later than the
Participant’s Normal Retirement Date. Subject to Section 7.10(a) and 11.12, a
surviving Spouse who fails to make proper application for payment will be deemed
to have made an election to defer distribution. Such surviving Spouse’s benefit
shall be reduced for early commencement in accordance with Section 6.2(b) and
shall be payable thereafter for the remainder of the surviving Spouse’s
lifetime.   8.4   Effect of Valid Joint and Survivor Election      
Notwithstanding the foregoing, in the event a Participant described in
Section 8.1, 8.2 or 8.3 above has made a valid election of either Option D or
Option E under Section 7.7 and names his Spouse as Beneficiary thereunder, or a
valid election of a 100% Joint and Survivor Pop-Up Option under Section 7.7, the
amount of the surviving Spouse’s benefit under Section 8.1, 8.2 or 8.3 shall be
based on the survivor percentage applicable to the Participant’s elected option.
  8.5   Death on or After Annuity Starting Date       Upon the death of a
Participant on or after his Annuity Starting Date, payments, if any, to a
Beneficiary shall be made in accordance with the form of benefit in effect on
the date of the Participant’s death. If the Beneficiary of the deceased
Participant is entitled to receive the remaining certain period payments from
the 10-Year or 15-Year Certain and Life forms of payment, the Administrator
shall instruct the Trustee to pay to such Beneficiary the actuarial equivalent
value of the monthly payments to which the Beneficiary is entitled in a single
sum. Actuarial equivalence for this purpose shall be determined under the
assumptions set forth in Section 7.8. If the Beneficiary under such form of
payment is the surviving Spouse of the deceased Participant, then any amounts
payable may be converted to an actuarially equivalent life annuity to such
Spouse provided the Spouse requests payment in such form. Notwithstanding the
foregoing, in all events the deceased Participant’s remaining interest in the
Plan shall be distributed at least as rapidly as under the form of distribution
in operation as of the date of the Participant’s death.

44



--------------------------------------------------------------------------------



 



8.6   Death Benefit for Vested Participants Who Terminated After September 1,
1974 and Prior to August 23, 1984       Any vested former Participant who
terminated after September 1, 1974 and prior to August 23, 1984 and whose
benefits are not in pay status as of August 23, 1984 is to be provided with the
right to elect to receive such benefits reduced and payable in the form of a
qualified 50% joint and survivor annuity as defined by ERISA and the Internal
Revenue Code as in effect prior to August 23, 1984, including the right to
revoke such coverage without spousal consent if such former Participant:

  (a)   completed at least one Hour of Service under the Plan after September 1,
1974, and     (b)   survives to his Annuity Starting Date.

45



--------------------------------------------------------------------------------



 



ARTICLE IX — TRUST FUND AND THE TRUSTEE

9.1   Trust Fund

  (a)   The Company has executed a Trust Agreement with a Trustee under the
terms of which a Trust Fund will be established for the purpose of receiving and
holding contributions made by the Company as well as interest and other income
on investments of such funds, and for the purpose of paying the pensions and
other benefits provided by the Plan and paying any expenses incident to the
operation of the Plan or Trust Fund as otherwise provided herein. The Trustee is
to manage and operate the Trust Fund and to receive, hold, invest and reinvest
the funds of the Trust.     (b)   The Company may modify the Trust Agreement as
provided therein to accomplish the purpose of the Plan. The Administrator may
remove any Trustee and may select any successor trustee. Pensions under the Plan
may alternatively be provided through the purchase of annuity contracts issued
by an insurance company. In lieu of a Trust Agreement and Trust Fund, the
Company may utilize a contract or contracts of insurance for the purpose of
receiving and holding contributions made by the Company and for the purpose of
paying pensions and other benefits provided by the Plan, and in such event the
references hereunder to “Trust Agreement”, “Trustee” and “Trust Fund” shall be
deemed to be references to “Insurance Contract”, “Insurance Carrier” and
“Insured Fund” respectively.     (c)   The Administrator may select an
independent investment manager to invest any portion of the Trust Fund in each
of the various funds. Such investment manager shall be either registered as an
investment manager under the Investment Adviser’s Act of 1940, a bank, a mutual
fund, or an insurance company, and as required by the Administrator, shall
acknowledge in writing that he is a fiduciary with respect to the Plan.     (d)
  The Administrator shall perform such duties relating to the operation of the
Trust Fund as it deems appropriate and shall perform the duties specified in
this Section 9.1.         The Administrator shall have the following
responsibilities:

  (i)   to appoint and remove Trustees;     (ii)   to appoint investment
managers;     (iii)   to select investment funds or other investments under the
Plan;     (iv)   to allocate the duties and procedures for the Trustee and
investment managers;

46



--------------------------------------------------------------------------------



 



  (v)   to establish an investment philosophy and goals for each of the
investment managers;     (vi)   to monitor the Trustee with respect to servicing
the Trust Fund in a fiduciary capacity; and     (vii)   to monitor the
investment managers including, without limitation, their investment
philosophies, goals, and rates of return.

      The Administrator may, from time-to-time, designate another person to
carry out any of the Administrator’s responsibilities under this Section 9.1.
The person so designated will have full authority, or such limited authority as
the Administrator may specify, to take such actions as are necessary or
appropriate to carry out the duties delegated by the Administrator.

9.2   Irrevocability       The Trust Fund shall be used to pay pensions and
other benefits as provided in the Plan and, as provided in Section 9.6, those
reasonable expenses, taxes and fees incurred in the administration of the Plan
and Trust Fund which are not paid directly by the Company. No part of the
principal or income of the fund shall be used for or diverted to purposes other
than those provided in the Plan and no part of the Trust Fund shall revert to
the Company for the benefit of the Company, except as permitted under
Sections 9.3, 11.4 and 12.2 hereof.   9.3   Contributions by the Company      
The Company will pay to the Trustee, subject to all the other provisions of the
Plan, such amounts as its Board determines, authorizes and directs; provided
that as a minimum contribution, the Company intends to pay to the Trustee such
amounts as may be necessary to meet the minimum funding standards established
under the Employee Retirement Income Security Act of 1974. The Company also
intends to pay all expenses incident to the operation of the Plan that are not
paid directly from the Trust Fund. Any forfeitures arising from the severance of
employment or death of a Participant, or for any other reason, shall be used to
reduce the contributions of the Company under the Plan and shall not be applied
to increase the pensions or benefits any Participant would otherwise receive
under the Plan at any time prior to the termination of the Plan.       Payments
made to meet the minimum funding standards established under ERISA shall, to the
maximum extent permitted by valid provisions of ERISA, be in complete

47



--------------------------------------------------------------------------------



 



    discharge of the financial obligation of the Company under this Plan. The
pension benefits of the Plan shall, subject to valid provisions of ERISA, be
only such as can be provided by the assets of the Trust and there shall be no
further liability or obligation on any Employer to make any further
contributions to the Trust for any reason. Except as prescribed by valid
provisions of ERISA, the Company does not guarantee continuity of payment of any
benefits under the Plan. The Company does not, in any event, guarantee that its
contributions or the Trust Fund will be sufficient to provide the benefits
hereunder. All rights of Participants and Beneficiaries, and of any person
claiming under any Participant or Beneficiary, shall be enforceable only against
the Trust Fund, except as ERISA may otherwise provide.       Notwithstanding any
provisions of the Plan to the contrary, each contribution made by the Company
shall be conditioned upon the deductibility of the contribution under
Section 404 of the Code. If the deduction of all or part of the contribution is
disallowed, the contribution shall, to the extent disallowed, be repaid to the
Company within one year after the date of disallowance. A contribution also may
be repaid to the Company, within one year after the date made, to the extent it
exceeded the full funding limitation or otherwise was made in error because of a
mistake in fact. Amounts returned under this Section 9.3 shall recognize any net
losses attributable to the returned contribution but shall not include any net
earnings thereon.   9.4   Contributions By Participants       No Participant
shall be required or allowed to make any contribution to the Trust Fund
established under the Plan.   9.5   Benefits Payable Only From Trust Fund      
Payment of benefits under the Plan to Participants and Beneficiaries will be
made only by the Trustee from the funds or securities held by the Trust and/or
the annuity contract or contracts held by the Trust. Except as may be provided
by law, no liability for the payment of benefits to Participants or their
Beneficiaries hereunder shall be imposed upon the Company, any Employer or the
officers or shareholders of the Company or any Employer, and there shall be no
liability or obligation on the part of the Company or any Employer, to make any
further contributions in the event of termination of the Plan.

48



--------------------------------------------------------------------------------



 



9.6   Plan Expenses       All reasonable expenses, taxes and fees of the Plan,
the Administrator and the Trustee incurred in the administration of the Plan and
Trust Fund shall be paid from the Trust Fund; provided, however, that the
obligation of the Trust Fund to pay such expenses, taxes and fees shall cease to
exist to the extent that the same are paid, at the discretion of the Company, by
the Employers.

49



--------------------------------------------------------------------------------



 



ARTICLE X — BENEFIT LIMITATIONS

10.1   Maximum Limitation Under Section 415(b) of the Code (Effective January 1,
2008) This Section 10.1 is intended to comply with Section 415(b) of the Code,
the terms of which are incorporated herein by reference and this Section shall
be so construed. Any provisions of the Plan to the contrary notwithstanding,
benefits accrued and benefits payable under the Plan shall be subject to the
following limitations, effective for limitation years on or after July 1, 2007:

  (a)   In no event shall the annual benefit accrued, distributed or otherwise
payable to any Participant exceed the Section 415 limit described in subsection
(b). To the extent necessary to comply with Section 411(b) of the Code, if the
benefit the Participant would otherwise accrue in a limitation year would
produce an annual benefit in excess of the Section 415 limit described in
subsection (b), the benefit will be limited (or the rate of accrual reduced) to
a benefit that does not exceed such limit.

  (b)   The Section 415 limit is the lesser of (i) and (ii) below:

  (i)   The dollar limitation set forth in Section 415(b)(1)(A) of the Code, or
    (ii)   100% of the Participant’s average annual Test Compenstion for the
three consecutive calendar years (or, if his period of employment is less than
three years, for his entire period of employment) as a Participant during which
he received the greatest aggregate Test Compensation.

  (c)   In no event shall the limitations in subsection (b) be less than $10,000
if the Participant has not at any time participated in a defined contribution
plan maintained by the Employer.     (d)   For purposes of the maximum
limitation of this Article, all qualified defined benefit plans (whether or not
terminated) maintained by an Employer or any Affiliate shall be treated as a
single plan. For purposes of applying the limitations of Section 415, the terms
“Employer” and “Affiliate” shall be construed in light of Sections 414(b) and
414(c) of the Code, as modified by Section 415(h) of the Code.     (e)   The
dollar limitation described in paragraph (b)(i) above shall be increased by the
cost of living adjustment factor prescribed by the Secretary of the Treasury
under Section 415(d) of the Code. Such adjustment factor shall be applied to
Participants and to such items as the Secretary of the Treasury shall prescribe.
    (f)   If the benefit payable to a Participant commences prior to age 62, the
dollar limitation specified under paragraph (b)(i) above as adjusted by
subsection (e)

50



--------------------------------------------------------------------------------



 



      shall be the lesser of: (A) the dollar limitation specified under
paragraph (b)(i) above as adjusted by subsection (e) multiplied by the ratio of
the annual amount of the straight life annuity commencing at his Annuity
Starting Date, over the annual amount of the straight life annuity commencing at
age 62 (both determined without regard to the limitations of Section 415 of the
Code), or (B) such limit, after the application of an actuarially equivalent
reduction from age 62 to his age as of his Annuity Starting Date, using a 5%
interest rate assumption and the applicable mortality table under
Section 417(e)(3)(B) of the Code. No adjustment shall be made to reflect the
probability of a Participant’s death after the Annuity Starting Date and before
age 62.

  (g)   If the benefit payable to a Participant commences after age 65, the
dollar limitation specified under paragraph (b)(i) above as adjusted by
subsection (e) shall be the lesser of : (A) the dollar limitation specified
under paragraph (b)(i) above as adjusted by subsection (e) multiplied by the
ratio of the annual amount of the immediately commencing straight life annuity
payable to the Participant (ignoring accruals after age 65) using the actuarial
adjustments in Section 11.6 over the annual amount of the straight life annuity
that would have been payable at age 65, or (B) the dollar limitation specified
under paragraph (b)(i) above as adjusted by subsection (e) actuarially increased
using a 5% interest rate assumption and the applicable mortality table under
Section 417(e)(3)(B) of the Code. The probability of the Participant dying after
age 65 and before the age at which the payment of benefits would commence shall
not be taken into account in increasing the dollar limitation under this
subsection (g).     (h)   The annual benefit is a retirement benefit under the
Plan which is payable annually in the form of a single life annuity.

  (i)   If the benefit payable to a Participant is not in the normal form of
payment nor in the form of a qualified joint and survivor annuity, and it is not
payable in a form to which Section 417(e)(3) of the Code applies, then the
maximum annual amount determined under subsection (b) above shall be adjusted
such that it is the greater of:

  (A)   the actuarially equivalent straight life annuity commencing at the same
Annuity Starting Date as the form of benefit payable to the Participant using
the Plan’s factors for determining actuarial equivalence, and     (B)   the
actuarially equivalent straight life annuity commencing at the same Annuity
Starting Date as the form of benefit payable to the Participant using an
interest rate of 5% and the applicable mortality table under
Section 417(e)(3)(B) of the Code.

51



--------------------------------------------------------------------------------



 



  (ii)   If the benefit is payable in a form to which Code Section 417(e)(3)
applies, the actuarially equivalent straight life annuity benefit shall be the
greatest of:

  (A)   the annual amount of the straight life annuity commencing at the Annuity
Starting Date that has the same actuarial present value as the particular form
of benefit payable, computed using the Plan’s factors for determining actuarial
equivalence;     (B)   the annual amount of the straight life annuity commencing
at the Annuity Starting Date that has the same actuarial present value as the
particular form of benefit payable, computed using a 5.5% interest assumption
and the applicable mortality table under Section 417(e)(3)(B) of the Code; or  
  (C)   the annual amount of the straight life annuity commencing at the Annuity
Starting Date that has the same actuarial present value as the particular form
of benefit payable, computed using the applicable interest rate under
Section 417(e)(3)(C) of the Code and the applicable mortality table specified in
Revenue Ruling 2001-62, divided by 1.05.

  (iii)   Notwithstanding the foregoing, for a benefit that has an Annuity
Starting Date in 2004 or 2005, the actuarially equivalent straight life annuity
benefit shall be the greater of:

  (A)   the annual amount of the straight life annuity commencing at the Annuity
Starting Date that has the same actuarial present value as the particular form
of benefit payable, computed using the Plan’s actuarial equivalence factors; or
    (B)   the annual amount of the straight life annuity commencing at the
Annuity Starting Date that has the same actuarial present value as the
particular form of benefit payable, computed using a 5.5% interest assumption
and the applicable mortality table for the distribution under Treasury
Regulation Section 1.417(e)-1(d)(2). Benefits with an Annuity Starting Date in
2004 shall be calculated in accordance with the requirements of Notice 2004-78,
the terms of which are hereby incorporated by reference.

52



--------------------------------------------------------------------------------



 



  (i)   If the Participant has completed less than 10 years of Plan
participation, the dollar limitation determined under paragraph (b)(i) above
shall be adjusted by multiplying such amount by a fraction, the numerator of
which is the Participant’s number of years of Plan participation (or parts
thereof) and the denominator of which is 10.

  (j)   If the Participant has completed less than 10 years of Credited Service,
the maximum amount determined under paragraph (b)(ii) and subsection (c)
(without regard to paragraph (b)(i) above) shall be adjusted by multiplying such
amount by a fraction, the numerator of which is the Participant’s number of
years of Credited Service (or parts thereof) and the denominator of which is 10.
    (k)   In no event shall the provisions of subsection (i) or subsection
(j) above reduce the limitations in subsection (b) to an amount less than one
tenth of such limitations, determined without regard to the provisions of
subsection (i) and (j).     (l)   For purposes of applying the benefit
limitations set forth herein, the “limitation year” shall be the calendar year.

53



--------------------------------------------------------------------------------



 



ARTICLE XI — MISCELLANEOUS PROVISIONS

11.1   Plan Non-Contractual       No Participant or Beneficiary shall have any
right or interest under the Plan unless and until he becomes entitled thereto as
provided in the Plan. The adoption and maintenance of the Plan shall not be
deemed to constitute a contract between an Employer and any Employee. Inclusion
in the Plan will not affect an Employer’s right to discharge or otherwise
discipline Employees and membership in the Plan will not give any Employee the
right to be retained in the service of an Employer nor any right or claim to a
pension or other benefit unless such right is specifically granted under the
terms of the Plan.

11.2   Non-Alienation of Retirement Rights or Benefits

  (a)   Except as provided in Section 11.2(b) or 11.2(c), no benefit payable
under the Plan shall be subject in any manner to anticipation, sale, transfer,
assignment, pledge, encumbrance, security interest or charge, and any action by
way of anticipating, alienating, selling, transferring, assigning, pledging,
encumbering, charging or granting a security interest in the same shall be void
and of no effect; nor shall any such benefit be in any manner liable for or
subject to the debts, contracts, liabilities, engagements or torts of the person
entitled to such benefit.

  (b)   Section 11.2(a) shall not apply to the creation, assignment, or
recognition of a right to any benefit payable pursuant to a qualified domestic
relations order as defined in Section 414(p) of the Code. The Administrator
shall establish reasonable procedures to determine the status of domestic
relations orders and to administer distributions under such orders which are
deemed to be qualified domestic relations orders. Such procedures shall be in
writing shall comply with the provisions of Section 414(p) of the Code and shall
be incorporated into this plan document. To the extent that, because of a
qualified domestic relations order, more than one individual is to be treated as
a surviving Spouse, the total amount payable from the Plan as a result of the
death of a Participant shall not exceed the amount that would be payable from
the Plan if there were only one surviving Spouse.     (c)   Notwithstanding the
provisions of Section 11.2(a), the Plan may offset any portion of the Accrued
Pension of a Participant or the Participant’s Beneficiary against a claim of the
Plan arising:

54



--------------------------------------------------------------------------------



 



  (i)   as a result of the Participant’s or Beneficiary’s conviction of a crime
involving the Plan; or     (ii)   with regard to the Participant’s or
Beneficiary’s violation of ERISA’s fiduciary provisions upon:

  (A)   the entry of any civil judgment, consent order, or decree against the
Participant or Beneficiary; or     (B)   the execution of any settlement
agreement between the Participant or Beneficiary and the Department of Labor or
Pension Benefit Guaranty Corporation.

11.3   Payment of Pension to Others       In the event that the Administrator
shall find that any Participant or Beneficiary to whom a pension is payable, is
unable to care for his affairs because of illness, accident or incapacity, any
payment due (unless prior claim therefor shall have been made by a duly
qualified guardian or other legal representative) may, in the discretion of the
Administrator, be paid to the Spouse, parent, child, brother or sister of such
Participant or Beneficiary or to any other person deemed by the Administrator to
be maintaining or responsible for the maintenance of such Participant or
Beneficiary. Any such payment shall be a payment for the account of the
Participant or Beneficiary and shall be a complete discharge of any liability of
the Plan and any Employer therefor.

11.4   Prohibition Against Reversion       Except as provided in Section 9.2
hereof, in no event shall any funds held in the Trust Fund revert to the Company
or be diverted to purposes other than the exclusive benefit of Participants or
their Beneficiaries prior to the satisfaction of all liabilities under the Plan;
provided, however, that in the event the Plan is terminated, if, after all plan
liabilities are satisfied, there remains a balance in the Fund as a result of
actuarial error, such balance shall be returned to the Company.

11.5   Merger, Transfer of Assets or Liabilities       The Company may merge or
consolidate the Plan with, transfer assets and liabilities of the Plan to, or
receive a transfer of assets and liabilities from, any other plan without the
consent of any other Employer or other person, if such transfer is effected in
accordance with applicable law and if such other plan meets the requirements of
Code Sections 401(a) and 501(a), permits such transfer or the receipt of such
transfer and, with respect to liabilities to be transferred from this Plan to
such other plan, satisfies the

55



--------------------------------------------------------------------------------



 



    requirements of Code Sections 411(d)(6) and 417. This Plan may not be merged
or consolidated with any other plan, nor may any assets or liabilities of this
Plan be transferred to any other plan, unless the terms of the merger,
consolidation or transfer are such that each Participant in the Plan would, if
the Plan were terminated immediately after such merger, consolidation or
transfer, receive a pension having a value equal to or greater than the pension
he would have been entitled to receive if this Plan had terminated immediately
prior to the merger, consolidation or transfer.

11.6   Actuarial Equivalence       Any determination of actuarial equivalence
required by the provisions of this Plan, when not otherwise specified in the
Plan, shall be made on the basis of the mortality table referenced in IRS
Revenue Ruling 2001-62, (GAR ’94) with an annual interest rate of 6%.

11.7   Change of Vesting Schedule       If the Plan’s vesting schedule is
amended or if the Plan is deemed amended by an automatic change to or from a
Top-Heavy Plan vesting schedule (Section 13.3), each Participant with at least
three years of Service with an Employer may elect, within a reasonable period
after the adoption of the amendment or change, to have his nonforfeitable
pension computed under the Plan without regard to such amendment or change.    
  The period during which the election may be made shall commence at the date
the amendment is adopted or deemed to be made and shall end on the latest of:

  (a)   60 days after the amendment is adopted;     (b)   60 days after the
amendment becomes effective; or

  (c)   60 days after the Participant is issued written notice of the amendment
by the Administrator.

    Notwithstanding the foregoing provisions of this Section 11.7, the vested
interest of any Participant on the date such amendment is effective shall not be
less than his vested interest under the Plan as in effect immediately prior to
the effective date of such change.

11.8   Controlled Group       For purposes only of determining eligibility to
participate in the Plan and eligibility for any pension (but not the amount
thereof) under the Plan, all employment with an

56



--------------------------------------------------------------------------------



 



    Employer or an Affiliate shall be deemed to be employment with an Employer
in computing Hours of Service and Service.   11.9   Severability       If any
provision of this Plan is held to be invalid or unenforceable, such
determination shall not affect the other provisions of this Plan. In such event,
this Plan shall be construed and enforced as if such provision had not been
included herein.   11.10   Employer Records       The records of a Participant’s
Employer shall be presumed to be conclusive of the facts concerning his
employment or non-employment, Service, Credited Service and Compensation unless
shown beyond a reasonable doubt to be incorrect.   11.11   Application of Plan
Provisions       This Plan shall be binding on all Participants and their
Spouses and Beneficiaries and upon heirs, executors, administrators, successors,
and assigns of all persons having an interest herein. The provisions of the Plan
in no event shall be considered as giving any such person any legal or equitable
right against the Company, an Employer or an Affiliate, any of its officers,
employees, directors, or shareholders, or against the Trustee, except such
rights as are specifically provided for in the Plan or hereafter created in
accordance with the terms of the Plan.   11.12   Missing Participants and
Beneficiaries.       Notwithstanding Section 7.10, if a Participant who has left
employment with the Company and Affiliates (or a surviving Spouse or Beneficiary
who is eligible for a death benefit or survivor benefit) has failed to file an
application for benefits within 120 days after attainment of the Participant’s
Normal Retirement Date, the Administrator shall treat the Participant’s
retirement benefit and vested Accrued Pension (or the surviving Spouse’s or
Beneficiary’s death benefit or survivor benefit) as forfeited; provided,
however, that such retirement benefit, Accrued Pension, death benefit or
survivor benefit shall be reinstated retroactive to the commencement date set
forth below upon the subsequent filing of a completed application with the
Administrator and shall commence within ninety (90) days after such application
is filed. For purposes of this Section 11.12, the commencement date shall be the
later of:

  (a)   the Participant’s Normal Retirement Date; and

57



--------------------------------------------------------------------------------



 



  (b)   the date on which the Participant terminated employment with the
Employer and Affiliates.

    No payment under the Plan will be increased on account of any delay in
payment due to a Participant’s, surviving Spouse’s or Beneficiary’s failure to
properly file the required application forms furnished by the Administrator or
to otherwise accept such payments.

11.13   IRC 414(u) Compliance Provision

    Notwithstanding any provision of the Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service shall be
provided in accordance with Section 414(u) of the Code.

  (a)   As provided by Section 414(u) of the Code, “qualified military service”
means service in the uniformed services (as defined in Chapter 54 of Title 38,
United Stated Code) by an individual if the individual is qualified under such
chapter to reemployment rights with the Company or an Affiliate following such
military service.

  (b)   “USERRA” means the Uniformed Services Employment and Reemployment Rights
Act of 1994 as amended.     (c)   If an individual returns to employment with
the Company or an Affiliate following a period of qualified military service
under circumstances such that the individual has reemployment rights under
USERRA, and the individual reports for said reemployment within the time frame
required by USERRA, the following provisions shall apply:

  (i)   The qualified military service shall be recognized as Credited Service
and Service to the same extent as it would have been if the individual had
remained continuously employed with the Company or an Affiliate rather than
leaving active employment to go into qualified military service.     (ii)  
Compensation shall be determined by the Company consistent with the requirements
of USERRA, and shall reflect the Company’s best estimate of the earnings the
individual would have received but for the qualified military service.

  (d)   If a Participant fails to return to employment with the Company or an
Affiliate on account of the Participant’s death in qualified military service on
or after January 1, 2007, the surviving Spouse of such Participant shall be
eligible to receive any death benefit provided under the Plan as if the
Participant had returned to employment as a Covered Employee immediately prior
to his death and then terminated employment on account of his death.

58



--------------------------------------------------------------------------------



 



  (e)   If a Participant fails to return to employment with the Company or an
Affiliate on account of either the Participant’s incurring a disability in
qualified military service or the Participant’s death in qualified military
service, the Participant (or the surviving Spouse of the Participant, in the
event of the Participant’s death) shall be eligible for a benefit under the Plan
determined by using the Credited Service the Participant would have had
hereunder had the Participant returned to employment as a Covered Employee
immediately prior to his date of disability or death and then terminated
employment on the date of his disability or death.     (f)   The foregoing
provisions are intended to provide the benefits required by USERRA and the
Heroes Earnings Assistance and Relief Tax Act of 2008, and are not intended to
provide any other benefits. This section shall be construed consistently with
said intent.

59



--------------------------------------------------------------------------------



 



ARTICLE XII — AMENDMENT AND TERMINATION

12.1   Amendment and Termination of the Plan       The Company hopes and expects
to continue the Plan, but expressly reserves the right at any time and from time
to time, without the consent of Participants:

  (a)   to reduce or discontinue payments to the Plan;     (b)   to terminate
the Plan;     (c)   to amend the Plan, retroactively or otherwise, in such
manner as it may deem necessary or advisable in order to qualify the Plan and
any trust established in conjunction therewith under the provisions of Sections
401(a) and 501(a) of the Code, or any similar Code provisions from time to time
in effect;     (d)   to amend the Plan in any other respect, provided, however,
that no such amendment shall forfeit or diminish the interest of any Participant
in the Trust Fund to the extent that such interest has become vested in such
Participant, except as may be permitted under the Code or ERISA.

    Any such amendment to or termination of this Plan shall be evidenced by a
written instrument adopted by the Board; provided, however, that the
Administrator may adopt such amendments as shall fall within the limited
amendment authority contained in the Administrator’s charter. Any such written
instrument shall recite at which time the amendments contained therein shall
become effective.

    Promptly after an amendment of this Plan shall have become effective, the
Company, or Administrator, as the case may be, shall cause a copy of such
amendment to be filed with the Administrator and with the Trustee. The
Administrator shall take such steps as it may deem appropriate and reasonable to
communicate the amendment to Participants.

12.2   Administration of the Plan in Case of Termination       Upon termination
of the Plan, as determined by the Pension Benefit Guaranty Corporation, the
assets of the Trust Fund shall be liquidated and distributed in accordance with
Section 4044 of ERISA and applicable regulations issued thereunder. In the event
of the termination of the Plan or a partial termination of the Plan, the rights
of all affected Participants to Accrued Pensions determined as of the date of
such termination or partial termination, to the extent funded, or as further
adjusted by the Pension Benefit Guaranty Corporation as of such date, shall be
nonforfeitable. Notwithstanding the foregoing, upon Plan termination, the
benefit of any Highly

60



--------------------------------------------------------------------------------



 



    Compensated Employee shall be limited to a benefit that is nondiscriminatory
under Section 401(a)(4) of the Code.

    Upon termination of the Plan, after the satisfaction of all liabilities of
the Plan to its Participants, Beneficiaries and surviving Spouses, the Company
shall receive any remaining amount resulting from any variations between actual
requirements and actuarially expected requirements.

12.3   Internal Revenue Service Limitations

  (a)   Except in such cases where the circumstances described in subsection (b)
apply, the annual payments under the Plan to any one (1) of the twenty-five (25)
highest paid Highly Compensated Employees (and Highly Compensated former
Employees), ranked by Test Compensation, shall not exceed the sum of:

  (i)   those payments that would be made on behalf of such Employee under a
single life annuity that is the Actuarial Equivalent of the sum of the
Employee’s Accrued Pension and the Employee’s Other Benefits (as defined in
subsection (c) below) under the Plan; and     (ii)   those payments the Employee
is entitled to receive under a social security supplement.

  (b)   The provisions of subsection (a) above shall not apply if:

  (i)   after payment of all such benefits to an Employee described in
subsection (a), the value of Plan assets equals or exceeds 110% of the value of
current liabilities (as defined in Code Section 412(l)(7) under the Plan;    
(ii)   the value of all such benefits to an Employee described in subsection
(a) above is less than one percent of the value of current liabilities under the
Plan prior to the payment of all such benefits to such Employee; or     (iii)  
the value of all such benefits to an Employee described in subsection (a) does
not exceed $5,000 or such other amount as may be prescribed under
Section 411(a)(11)(A) of the Code as the maximum amount that may be paid out
without the Participant’s consent.

  (c)   For purposes of this Section 12.3, “Other Benefits” shall include any
loan in excess of the amounts set forth in Code Section 72(p)(2)(A), any
periodic income, any withdrawal values payable to a living Employee and any
death benefits not provided for by insurance on the Employee’s life. “Other
Benefits” for this purpose shall not include any social security supplements.

61



--------------------------------------------------------------------------------



 



ARTICLE XIII — TOP-HEAVY PROVISIONS

13.1   General       Notwithstanding any provision of this Plan to the contrary,
the provisions of this Article XIII shall apply with respect to any Plan Year
provided the Plan is a Top-Heavy Plan (as defined in Section 13.2(c) below) for
such Plan Year.

13.2   Definitions Relating to Top-Heavy Provisions       For purposes of this
Article XIII:

  (a)   “Key Employee” means any Employee (including any deceased Employee) who
at any time during the Plan Year that includes the determination date was an
officer of the Employer having annual Test Compensation greater than $130,000
(as adjusted under Section 416(i)(1) of the Code for Plan Years beginning after
December 31, 2002), a five percent (5%) owner of the Employer, or a one percent
(1%) owner of the Employer having annual Test Compensation of more than $150,000
(as adjusted under Section 416(i)(1) of the Code for Plan Years beginning after
December 31, 2002). The determination of who is a key employee will be made in
accordance with Section 416(i)(1) of the Code and the applicable regulations and
other guidance of general applicability issued thereunder.     (b)  
“Determination Date” means, with respect to any Plan Year, the last day of the
immediately preceding Plan Year.     (c)   “Top-Heavy Plan” means a plan where,
as of the Determination Date, the present value of the cumulative accrued
benefits (including any part of any accrued benefit distributed in the five-year
period ending on the Determination Date) under the Plan for Key Employees
exceeds sixty percent (60%) of the present value of the cumulative accrued
benefits (including any part of any accrued benefit distributed in the five-year
period ending on the Determination Date) under the Plan for all Employees. The
present values of accrued benefits and the amounts of account balances of an
Employee as of the Determination Date shall be increased by the distributions
made with respect to the Employee under the Plan and any plan aggregated with
the Plan under Section 416(g)(2) of the Code during the one-year period ending
on the Determination Date. The preceding sentence shall also apply to
distributions under a terminated plan which, had it not been terminated, would
have been aggregated with the Plan under Section 416(g)(2)(A)(i) of the Code. In
the case of a distribution made for

62



--------------------------------------------------------------------------------



 



      a reason other than severance from employment, death or disability, this
provisions shall be applied by substituting “five-year period” for “one-year
period”. However, the accrued benefits of any individual who has not performed
services for the Employer or any Affiliate during the one-year period ending on
the Determination Date shall not be taken into account.

  (i)   If this Plan is in a Required Aggregation Group, each Plan of an
Employer required to be in such group will be a Top-Heavy Plan if such group is
a Top-Heavy Group.     (ii)   If this Plan is in a Permissive Aggregation Group
which is not a Top-Heavy Group, no Plan of an Employer in such group will be a
Top-Heavy Plan.

  (d)   “Required Aggregation Group” means:

  (i)   each plan of an Employer in which a Key Employee is a participant
(regardless of whether the plan has terminated), and     (ii)   each other plan
of an Employer which enables a plan in which a Key Employee is a participant to
meet the requirements of Internal Revenue Code Sections 401(a)(4) or 410.

  (e)   “Permissive Aggregation Group” means any plan of an Employer which is
not part of the Required Aggregation Group, but is treated as if it were at the
option of the Company, provided such group continues to meet the requirements of
Internal Revenue Code Sections 401(a)(4) and 410.     (f)   “Top-Heavy Group”
means any Required or Permissive Aggregation Group, if as of the Determination
Date, the sum of the present value of cumulative accrued benefits for Key
Employees under all defined benefit plans included in such Group and the
aggregate of the accounts of Key Employees under all defined contribution plans
included in such Group exceeds sixty percent (60%) of the similar sum determined
for all Employees.

  (g)   “Present Value of Accrued Benefits” shall be determined as of the most
recent valuation date within a twelve-month period ending on the Determination
Date, but for the purposes of determining whether this Plan is a Top-Heavy Plan,
shall not include:

  (i)   Any rollover contribution initiated by the Employee.     (ii)   Any
accrued benefit or account attributable to an Employee who is not a Key
Employee, but who was a Key Employee in any prior Plan Year. To the extent that
a Key Employee is deemed to be a Key Employee if he meets the definition of Key
Employee within any of the four (4)

63



--------------------------------------------------------------------------------



 



      preceding Plan Years, this provision shall apply following the end of such
period of time.

  (iii)   Any accrued benefit or account attributable to any individual who has
not performed any services for an Employer at any time during the five-year
period ending on the Determination Date.

    Solely for purposes of determining if the Plan is a Top Heavy Plan as
described above, the Present Value of Accrued Benefits shall be determined by
using the single accrual method which is used for all plans of the Company and
of any Affiliate. If no such single method exists, benefits shall be determined
as if they accrued not more rapidly than the lowest accrued rate permitted under
Section 411(b)(1)(C) of the Code.

  (h)   “Valuation Date” means December 31.

  (i)     “Non-Key Employee” means any Employee who is not a Key Employee.

  13.3   Top-Heavy Plan Vesting Requirements

  (a)   For any Plan Year in which the Plan is a Top-Heavy Plan, the following
vesting schedule will apply to benefits derived from Employer contributions. The
nonforfeitable interest in a Participant’s accrued benefit will be determined as
follows:

          Years of Service   Nonforfeitable Percentage of Accrued Benefit  
0 but less than 2
    0 %
2 but less than 3
    20 %
3 but less than 4
    40 %
4 but less than 5
    60 %
5 or more
    100 %

    This Section 13.3 does not apply to any Participant who does not have an
Hour of Service after the Plan becomes a Top-Heavy Plan.

  (b)   If the vesting schedule under the Plan shifts in or out of the above
schedule due to determination of whether or not the Plan is a Top-Heavy Plan,
such shift shall be an amendment to the vesting schedule and Section 11.7 shall
apply.

13.4   Top-Heavy Plan Minimum Benefit Requirements

  (a)   For any Plan Year in which the Plan is determined to be a Top-Heavy
Plan, each Non-Key Employee Participant who has completed a year of service will
accrue a minimum annual benefit (derived from Employer contributions and
expressed

64



--------------------------------------------------------------------------------



 



      as a life annuity beginning at Normal Retirement Age and determined
without regard to any Social Security contribution or benefit).

  (b)   Such accrual of a minimum annual benefit will be the lesser of:

  (i)   Two percent (2%) of the Participant’s highest average compensation for
the five consecutive years during which the Participant had the greatest
compensation from the Employer multiplied by the years of service as defined in
(c) below, or

  (ii)   Twenty percent (20%) times the Participant’s highest average
compensation for the five consecutive years during which the Participant had the
greatest compensation from an Employer.

  (c)   (i) For the purpose of the accrual of minimum annual benefit, year of
service shall mean a year of Credited Service as defined in Article IV, but will
exclude years when the Plan was not a Top-Heavy Plan for any Plan Year ending
during such year of Credited Service, as well as years of Credited Service in a
Plan Year beginning before December 31, 1984. Notwithstanding the above, each
Non-Key Employee Participant who has completed 1,000 Hours of Service in a year
in which the Plan is a Top-Heavy Plan shall be entitled to the minimum annual
benefit regardless of the level of such Non-Key Employee’s compensation.

  (ii)   The compensation required to be taken into account for purposes of this
Section 13.4 is Test Compensation; provided, however, that such compensation
shall not exceed the adjusted annual limitation in effect for the given year (as
set forth in Section 2.11) and compensation in years after the close of the last
Plan Year in which the Plan is a Top-Heavy Plan shall be disregarded.

  (d)   Notwithstanding any other provision of the Plan, an Employee shall be a
Participant for the purposes of this Section 13.4, and a Participant shall be
entitled to an accrual under this Section 13.4, even if he would not otherwise
be entitled to receive an accrual or would have received a lesser accrual for
the year because the Non-Key Employee Participant is not employed on a specified
date.     (e)   If the annual retirement pension payable under the Plan to a
Participant who has accrued a minimum annual benefit under this Article XIII
commences at a date other than at Normal Retirement Age, such Participant shall
receive at least an amount that is the actuarial equivalent of the minimum
annual benefit commencing at Normal Retirement Age as provided under this
Section 13.4 using a five percent (5%) interest rate assumption for such
determination. If the

65



--------------------------------------------------------------------------------



 



      annual retirement pension payable to a Participant who has accrued a
minimum annual benefit under this Article XIII is in a form other than a single
life annuity, such Participant shall receive an amount that is not less than the
minimum annual benefit as otherwise provided in this Section 13.4 adjusted to be
the actuarial equivalent of a single life annuity commencing at the same age
using the provisions of Section 11.6 of the Plan for such determination.     (f)
  In the case of Employees covered under both this Plan and any other plan
maintained by an Employer, this Plan will provide the top heavy minimum benefit
which shall be offset by the benefit, if any, provided under such other plans.

13.5   Limited Application of this Article.       The sole purpose of this
Article is to comply with Section 416 of the Code and the terms of this Article
shall be interpreted, applied, and if and to the extent necessary, shall be
deemed modified so as to satisfy solely the minimum requirements of Section 416
of the Code and the regulations promulgated with respect thereto.

66



--------------------------------------------------------------------------------



 



ARTICLE XIV — JURISDICTION

14.1   Jurisdiction       The provisions of the Plan shall be construed in
accordance with ERISA, the Code, and, where not superseded by ERISA, the laws of
the Commonwealth of Pennsylvania.

Executed at Erie, Pennsylvania, this 23 day of December , 2010.

            ERIE INDEMNITY COMPANY
      By:   /s/ Terrence W. Cavanaugh                 Title:   President & CEO 
   

67